 



EXHIBIT 10.30
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
September 13, 2005
Among
ARGO-TECH CORPORATION,
as Borrower,
AT HOLDINGS CORPORATION,
The LENDERS Party Hereto
and
NATIONAL CITY BANK,
as Administrative Agent and Issuing Bank
 
NATIONAL CITY BANK and J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
JPMORGAN CHASE BANK, N.A.,
as Issuing Bank and Syndication Agent
GENERAL ELECTRIC CAPITAL CORPORATION
and
FIRSTMERIT BANK, N.A.
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
Definitions
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Classification of Loans and Borrowings
    26  
SECTION 1.03. Terms Generally
    27  
SECTION 1.04. Accounting Terms; GAAP
    27  
ARTICLE II
       
The Credits
       
SECTION 2.01. Commitments; Outstanding Loans
    27  
SECTION 2.02. Loans and Borrowings
    28  
SECTION 2.03. Requests for Borrowings
    28  
SECTION 2.04. Letters of Credit
    29  
SECTION 2.05. Funding of Borrowings
    33  
SECTION 2.06. Interest Elections
    34  
SECTION 2.07. Termination and Reduction of Commitments
    35  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    36  
SECTION 2.10. Prepayment of Loans
    37  
SECTION 2.11. Fees
    38  
SECTION 2.12. Interest
    39  
SECTION 2.13. Alternate Rate of Interest
    40  
SECTION 2.14. Increased Costs
    40  
SECTION 2.15. Break Funding Payments
    42  
SECTION 2.16. Taxes
    42  
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    43  
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
    45  
SECTION 2.19. All Advances to Constitute One Indebtedness; Same Indebtedness;
Other References
    45  
SECTION 2.20. Optional Increases in Revolving Commitments; Added Term Loans
    46  
ARTICLE III
       
Representations and Warranties
       
SECTION 3.01. Organization; Powers
    48  
SECTION 3.02. Authorization; Enforceability
    48  
SECTION 3.03. Governmental Approvals; No Conflicts
    48  
SECTION 3.04. Financial Condition; No Material Adverse Change
    48  
SECTION 3.05. Properties
    49  
SECTION 3.06. Litigation and Environmental Matters
    49  
SECTION 3.07. Compliance with Laws and Agreements
    50  
SECTION 3.08. Investment and Holding Company Status
    50  
SECTION 3.09. Taxes
    50  
SECTION 3.10. ERISA
    50  

2



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.11. Disclosure
    50  
SECTION 3.12. Subsidiaries
    51  
SECTION 3.13. Insurance
    51  
SECTION 3.14. Labor Matters
    51  
SECTION 3.15. Solvency
    51  
SECTION 3.16. Security Documents
    52  
SECTION 3.17. Federal Reserve Regulations
    52  
SECTION 3.18. TRW Agreement
    52  
SECTION 3.21. Purchase Documents
    53  
ARTICLE IV
       
Conditions
       
SECTION 4.01. Opening Covenants
    53  
SECTION 4.02. Prior to Initial Credit Event
    53  
SECTION 4.03. Each Credit Event
    56  
ARTICLE V
       
Affirmative Covenants
       
SECTION 5.01. Financial Statements and Other Information
    56  
SECTION 5.02. Notices of Material Events
    58  
SECTION 5.03. Information Regarding Collateral
    58  
SECTION 5.04. Existence; Conduct of Business
    59  
SECTION 5.05. Payment of Obligations
    59  
SECTION 5.06. Maintenance of Properties
    59  
SECTION 5.07. Insurance
    59  
SECTION 5.08. Casualty and Condemnation
    60  
SECTION 5.09. Books and Records; Inspection and Audit Rights
    61  
SECTION 5.10. Compliance with Laws and Agreements
    61  
SECTION 5.11. Use of Proceeds and Letters of Credit
    61  
SECTION 5.12. Additional Subsidiaries
    62  
SECTION 5.13. Further Assurances
    62  
ARTICLE VI
       
Negative Covenants
       
SECTION 6.01. Indebtedness; Certain Equity Securities
    63  
SECTION 6.02. Liens
    64  
SECTION 6.03. Fundamental Changes
    65  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    66  
SECTION 6.05. Asset Sales
    67  
SECTION 6.06. Sale and Lease-Back Transactions
    68  
SECTION 6.07. Hedging Agreements
    68  
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
    69  
SECTION 6.09. Transactions with Affiliates
    70  
SECTION 6.10. Restrictive Agreements
    71  
SECTION 6.11. Amendment of Material Documents
    71  
SECTION 6.13. Leverage Ratios
    72  
SECTION 6.15. Fixed Charge Coverage Ratio
    72  
SECTION 6.16. Certain Actions under June 2004 Note Documents
    72  
ARTICLE VII
       

3



--------------------------------------------------------------------------------



 



              Page  
Events of Default
       
ARTICLE VIII
       
The Administrative Agent
       
ARTICLE IX
       
Miscellaneous
       
SECTION 9.01. Notices
    77  
SECTION 9.02. Waivers; Amendments
    78  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    80  
SECTION 9.04. Successors and Assigns
    81  
SECTION 9.05. Survival
    84  
SECTION 9.06. Counterparts; Integration; Effectiveness
    84  
SECTION 9.07. Severability
    85  
SECTION 9.08. Right of Setoff
    85  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    85  
SECTION 9.10. WAIVER OF JURY TRIAL
    86  
SECTION 9.11. Headings
    86  
SECTION 9.12. Confidentiality
    86  
SECTION 9.13. Joint Lead Arrangers, et al
    87  
SECTION 9.14. Interest Rate Limitation
    87  
SECTION 9.15. Existing Credit Agreement; Effectiveness of Amendment and
Restatement
    87  

4



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.01(a) — Purchase Documents
Schedule 1.01(b) — Fiscal Quarter Ends
Schedule 1.01(c) — Existing Liens
Schedule 1.01(d) — Existing Investments
Schedule 1.01(e) — Immaterial Subsidiaries
Schedule 2.01(a) — Commitments
Schedule 2.01(b) — Existing Term Loans
Schedule 2.01(c) — Fourth Restatement Term Loans
Schedule 2.04 — Existing Letters of Credit
Schedule 3.05 — Real Property
Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Subsidiaries
Schedule 3.13 — Insurance
Schedule 3.14 — Labor Matters
Schedule 6.10 — Existing Restrictions
EXHIBIT:
Exhibit A — Form of Assignment and Acceptance
Exhibit B — Form of Subordination Agreement
Exhibit C — Form of Management Fee Subordination

5



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
          This Fourth Amended and Restated Credit Agreement is made and entered
into as of September 13, 2005, by and among:

  (i)   ARGO-TECH CORPORATION, a Delaware corporation (the “Borrower”);     (ii)
  AT HOLDINGS CORPORATION, a Delaware corporation (“Holdings”);     (iii)   THE
FINANCIAL INSTITUTIONS as signatory lender parties hereto and their successors
and assigns (collectively, the “Lenders”, with each individually being a
“Lender”);     (iv)   NATIONAL CITY BANK, as successor to JPMorgan Chase Bank,
N.A., as Administrative Agent and Issuing Bank;     (v)   JPMORGAN CHASE BANK,
N.A., as Issuing Bank in respect of certain of the Letters of Credit (defined
below);     (vi)   GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Documentation
Agent; and     (vii)   FIRSTMERIT BANK, N.A., as Co-Documentation Agent.

Recitals:
          A. The parties to this Agreement are the parties to that certain Third
Amended and Restated Credit Agreement dated as of June 23, 2004, as amended by a
First Amendment thereto dated January 19, 2005 (collectively, the “Existing
Credit Agreement”), as in effect immediately prior to the Fourth Restatement
Effective Date (as defined herein).
          B. Pursuant and subject to the Existing Credit Agreement, the Lenders
agreed to advance to the Borrower revolving credit loans in an aggregate
principal amount not to exceed $30,000,000 (collectively, the “Existing
Revolving Loans”), consolidated term loans in the original aggregate principal
amount of $15,000,000 (collectively, the “Existing Term Loans”); and the Issuing
Banks agreed to issue letters of credit (collectively, the “Existing Letters of
Credit”).
          C. On the close of business September 12, 2005, the aggregate unpaid
principal balance of the Existing Revolving Loans was $0; the aggregate unpaid
principal balance of the Existing Term Loans was $14,250,000.00; and the
aggregate undrawn face amount of the Existing Letters of Credit was
$8,482,573.78.
          D. The Borrower and Holdings have informed the Agent and the Lenders
that pursuant to the Agreement and Plan of Merger by and among AT Holdings
Corporation, Argo-Tech Corporation, GreatBanc Trust Company, as Trustee,
V.G.A.T. Investors, LLC, and Vaughn Merger Sub, Inc. dated as of September 13,
2005 and the other related documents listed on Schedule 1.01(a) hereto
(collectively, the “Purchase Documents”) a Change in Control (as

 



--------------------------------------------------------------------------------



 



defined in the Existing Credit Agreement) is to occur on the last day of the
Borrower’s current fiscal year.
          E. The Borrower and Holdings have requested the Lenders to amend and
restate in their entirety the terms and conditions of the Existing Credit
Agreement to, among other modifications, (i) consent to and reflect the
consummation of the transactions contemplated by the Purchase Documents,
(ii) increase the maximum aggregate principal amount of revolving credit
available to $40,000,000 at any time outstanding, and (iii) advance additional
term loans to the Borrower in the aggregate principal amount of $5,000,000.
          F. Subject to the satisfaction of the terms and conditions set forth
in this Agreement, the parties hereto agree that the Existing Credit Agreement
shall be amended and restated as provided herein.
Agreements:
          NOW, THEREFORE, in consideration of the foregoing Recitals and the
mutual agreements hereinafter set forth, the Borrower, Holdings, the Lenders,
the Issuing Bank and the Administrative Agent hereby agree that the Existing
Credit Agreement is hereby amended and restated in its entirety to provide as
follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Account Debtor” has the meaning assigned to such term in the Security
Agreement.
          “Accounts” has the meaning assigned to such term in the Security
Agreement.
          “Acquired Business” means any Person, property, business or asset
acquired (or, as applicable, proposed to be acquired) by the Borrower or a
Subsidiary pursuant to a Permitted Acquisition.
          “Added Term Loan” has the meaning assigned to such term in
Section 2.20.
          “Added Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

2



--------------------------------------------------------------------------------



 



          “Added Term Loan Lender” means a Lender with an outstanding Added Term
Loan.
          “Added Term Loan Maturity Date” means, with respect to each Added Term
Loan, such date of final maturity of such Added Term Loan as shall be provided
in the Added Term Loan Amendment applicable thereto; provided that in no event
shall an Added Term Loan Maturity Date be earlier than the Revolving Maturity
Date, the Existing Term Loan Maturity Date, and the Fourth Restatement Term Loan
Maturity Date and, if they are different, the earliest thereof.
          “Adjusted EBITDA” means, for any period, the Consolidated EBITDA for
such period, adjusted (a) to include the Consolidated EBITDA of any Acquired
Business acquired during such period (and, solely for purposes of determining
whether a proposed acquisition is a Permitted Acquisition pursuant to clause
(iv) of the definition of the term “Permitted Acquisition”, (i) any Acquired
Business that, at the time of calculation of Adjusted EBITDA for such purpose,
has been acquired subsequent to the end of such period and prior to such time of
calculation as well as (ii) the business proposed to be acquired) pursuant to a
Permitted Acquisition and not subsequently sold, transferred or otherwise
disposed of during such period (or, solely for purposes of determining whether a
proposed acquisition is a Permitted Acquisition, subsequent to the end of such
period and prior to such time), based on the Consolidated EBITDA of such
Acquired Business for such period (including the portion thereof attributable to
such period prior to the date of acquisition of such Acquired Business), (b) to
give pro forma effect to Permitted S-X Adjustments in respect of an Acquired
Business, (c) to exclude the Consolidated EBITDA of any Sold Business sold,
transferred or otherwise disposed of during such period (and, solely for
purposes of determining whether a proposed acquisition is a Permitted
Acquisition pursuant to clause (iv) of the definition of the term “Permitted
Acquisition”, any Sold Business that, at the time of calculation of Adjusted
EBITDA for such purpose, has been sold, transferred or otherwise disposed of
subsequent to the end of such period and prior to such time of calculation),
based on the Consolidated EBITDA of such Sold Business for such period
(including the portion thereof attributable to such period prior to the date of
sale, transfer or disposition of such Sold Business) and (d) to reflect other
adjustments reasonably satisfactory to the Administrative Agent.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the nearest sixth decimal point) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means National City Bank, in its capacity as
successor administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that (a) directly, or indirectly through one or more intermediaries, Controls or
is Controlled by or is

3



--------------------------------------------------------------------------------



 



under common Control with the Person specified or (b) owns, directly or
indirectly, 10% or more of the voting securities of the Person specified.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day, and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
          “Applicable Rate” means, for any day with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread” “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio as of the most recent determination date; provided
that until the delivery to the Administrative Agent, pursuant to
Section 5.01(b), of Borrower’s consolidated financial statements for Borrower’s
first full fiscal quarter commencing after the Fourth Restatement Effective
Date, the “Applicable Rate” shall be the applicable rate per annum set forth
below in Category 2:

                              ABR   Eurodollar   Commitment Fee Leverage Ratio:
  Spread   Spread   Rate
Category 1
    1.25       2.75       0.50  
Greater than or equal to 6.00 to 1.00
                       
 
                       
Category 2
    1.00       2.50       0.50  
Greater than or equal to 5.00 to 1.00 but less than 6.00 to 1.00
                       
 
                       
Category 3
    0.75       2.25       0.375  
Less than 5.00 to 1.00
                       

          For purposes of the foregoing, (i) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of Borrower’s fiscal year based
upon Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the

4



--------------------------------------------------------------------------------



 



period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Leverage Ratio shall be deemed to be in Category 1
(A) at any time that an Event of Default has occurred and is continuing or
(B) if the Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), during the
period from the date that is five (5) Business Days after the date on which
delivery thereof is required by Section 5.01(a) or (b) until such consolidated
financial statements are delivered.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Argo-Tech Corporation, a Delaware corporation.
          “Borrowing” means Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in either or both of Cleveland, Ohio and New York
City, New York are authorized or required by law to remain closed; provided
that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
          “California Property” means that parcel of land and buildings and
improvements situated thereon known as 617 West 17th Street, Costa Mesa,
California.
          “Capital Expenditures” means, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) the deemed principal portion of Capital Lease Obligations
incurred by the Borrower and its consolidated Subsidiaries during such period.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

5



--------------------------------------------------------------------------------



 



          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person other than Holdings of
any shares of capital stock of the Borrower; (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
other than Permitted Owners of shares representing more than 20% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of Holdings; (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Holdings by Persons who were neither
(i) nominated by AT Holdings LLC or the chief executive officer of the Borrower
nor (ii) appointed by directors so nominated; or (d) the failure of the
Permitted Owners to have Control of Holdings at any time prior to an initial
public offering of Holdings’ capital stock.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Consolidated Term Loans (or, as applicable, within Consolidated Term Loans,
Existing Term Loans, Fourth Restatement Term Loans or Added Term Loans).
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all “Collateral”, as defined in any
applicable Security Document, and any and all Mortgaged Property.
          “Collateral Agent” means the “Collateral Agent”, as defined in the
Security Agreement.
          “Common Stock” means shares of Common Stock, par value $.001 per
shares, of Holdings.
          “Company Notes” means promissory notes issued to holders of Holdings
equity in connection with the redemption of equity pursuant to the Stockholders’
Agreement
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period (adjusted to exclude any non-cash items attributable to purchase
accounting for any acquisition transactions) plus (i) proceeds of business
interruption insurance, but only to the extent not included in Consolidated Net
Income and, plus, (ii) without duplication and to the extent deducted from
revenues in determining Consolidated Net Income, the sum of (a) the aggregate
amount of Consolidated Interest Expense for such period, (b) the aggregate
amount of letter of credit fees accrued during such period, (c) the aggregate
amount of income tax (or franchise tax or equivalent tax otherwise named)
expense for such period, (d) all amounts

6



--------------------------------------------------------------------------------



 



attributable to depreciation and amortization (including good will impairment
charges) for such period, (e) all extraordinary or non-cash charges during such
period and all non-cash charges associated with ESOP compensation and stock
options and stock appreciation rights issued to management, (f) debt
extinguishment expense and write-off of deferred financing costs, (g) expenses
paid for which the Borrower or a Subsidiary has been reimbursed by a third-party
(other than an Affiliate of Holdings), such as an insurance company or TRW, but
only to the extent that such third-party reimbursement was not included as
income in determining Consolidated Net Income for such period, (h) customary and
reasonable fees and other expenses in connection with the Effective Date
Transactions, (i) customary and reasonable fees and other expenses in connection
with proposed or consummated Permitted Acquisitions and the issuance of equity
or debt securities permitted under the terms of this Agreement, provided that
such fees and expenses in connection with proposed Permitted Acquisitions and
proposed permitted issuances of equity or debt securities that are not
consummated shall not exceed $1,000,000 in the aggregate for any four
consecutive fiscal quarter period, and (j) Permitted Management Fees, and minus,
(I) without duplication and to the extent added to revenues in determining
Consolidated Net Income for such period, all extraordinary gains during such
period, all as determined on a consolidated basis with respect to the Borrower
and its Subsidiaries, except as expressly provided herein in accordance with
GAAP and (II) to the extent paid in cash during such period, any charge
previously excluded from the computation of Consolidated Net Income for a prior
period pursuant to clause (e), above. For purposes of determining the
Consolidated EBITDA of an Acquired Business or Sold Business as provided in the
definition of Adjusted EBITDA, references in this definition, and in the
definitions of Consolidated Interest Expense and Consolidated Net Income, to the
Borrower and its Subsidiaries shall be deemed to refer to such Acquired Business
or Sold Business, as applicable.
          “Consolidated Interest Expense” means, for any period, the interest
expense, both expended and capitalized (including the interest component in
respect of Capital Lease Obligations, but excluding any amortization of deferred
financing costs and prepayment fees), accrued or paid by the Borrower and its
Subsidiaries during such period, determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Net Income” means, for any period, net income or loss of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, provided that there shall be excluded (a) the
income of any Person in which any other Person (other than the Borrower or any
of the Subsidiaries or any director holding qualifying shares in compliance with
applicable law) has a joint interest, except income shall be included to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of its Subsidiaries by such Person during such period and
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries or the date that Person’s assets are acquired by the Borrower or
any of its Subsidiaries.
          “Consolidated Term Borrowing” means a Borrowing comprised of or in
respect of any of the Consolidated Term Loans.
          “Consolidated Term Loans” means, collectively, the Existing Term
Loans, the Fourth Restatement Term Loans and the Added Term Loans.

7



--------------------------------------------------------------------------------



 



          “Consolidated Term Loan Lender” means an Existing Term Loan Lender, a
Fourth Restatement Term Loan Lender or an Added Term Loan Lender.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Current Redeemable Equity” means any preferred stock or other
preferred equity interests that, in either case, and except in the event of a
Change in Control, is subject to mandatory redemption at the option of the
holder at any time prior to the date that is ninety (90) days after the
Revolving Maturity Date, the Existing Term Loan Maturity Date, the Fourth
Restatement Term Loan Maturity Date or the Added Term Loan Maturity Date (if
they are different, whichever is latest).
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, pursuant to Article VII become an Event of Default.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date Transactions” means, collectively, the Restatement
Transactions and the merger and acquisition transactions to be effected pursuant
to the Purchase Documents.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, handling, treatment, storage, disposal, release or
threatened release of any Hazardous Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of Holdings, the Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the

8



--------------------------------------------------------------------------------



 



Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “ESOP” means the employee stock ownership plan created pursuant to the
terms of the ESOP Plan and Trust Document.
          “ESOP Plan and Trust Document” means the Argo-Tech Corporation
Employee Stock Ownership Plan and Trust Agreement, dated May 17, 1994, between
the Borrower and GreatBanc Trust Company in its capacity as trustee of the ESOP.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive

9



--------------------------------------------------------------------------------



 



additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
          “Existing Credit Agreement”, “Existing Revolving Loans”, and “Existing
Term Loans” have the respective meanings given such terms in the Recitals
hereto.
          “Existing Letters of Credit” has the meaning given such term in the
Recitals hereto and shall include any Existing Letter of Credit after giving
effect to any extension of the expiration date thereof effective after the
Fourth Restatement Effective Date.
          “Existing Term Loan Lender” means a Lender with an outstanding
Existing Term Loan.
          “Existing Term Loan Maturity Date” means June 23, 2009.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer or treasurer of
the Borrower.
          “Fixed Charge Capital Expenditures” means, for any period, Capital
Expenditures for such period, other than any Capital Expenditure (or portion
thereof) that (i) is made with (a) the proceeds of capital contributed to the
Borrower or one of its consolidated Subsidiaries not more than five (5) Business
Days prior to such Capital Expenditure, (b) the proceeds of the sale of assets
replaced by such Capital Expenditure, but only to the extent that such proceeds
were not included as income in determining Consolidated Net Income for such
period, (c) the proceeds of any third-party reimbursement in respect of the
capital asset in question, such as insurance proceeds or lessor rebate, but only
to the extent that such third-party reimbursement was not included as income in
determining Consolidated Net Income for such period, or (d) the proceeds of
Capital Lease Obligations or other Indebtedness, other than Revolving Loans, or
(ii) is part or all of a Permitted Acquisition.
          “Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) remainder of (i) Adjusted EBITDA, minus (ii) Fixed Charge Capital
Expenditures, and minus (iii) the aggregate amount of income tax expense paid in
cash net of refunds received to (b) the sum of (i) Consolidated Interest Expense
(other than the portion thereof, if any, consisting of annual agency fees or
fees and expenses paid in connection with the Effective Date Transactions) paid
in cash (net of interest income), plus (ii) scheduled payments of any and all of
the Consolidated Term Loans after the Fourth Restatement Effective Date (and
after giving effect to any prepayments affecting such scheduled payments), in
each case for such period, plus (iii) Restricted Payments by the Borrower to the
extent not otherwise deducted or expensed in computing Consolidated

10



--------------------------------------------------------------------------------



 



Net Income, other than Restricted Payments pursuant to Sections 6.08(a)(iii) and
6.08(a)(iv)(F), and (iv) plus Permitted Management Fees paid in cash.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia.
          “Fourth Restatement Effective Date” means the date as of which the
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement is effective.
          “Fourth Restatement Term Loan” has the meaning assigned to such term
in the Section 2.01(c).
          “Fourth Restatement Term Loan Lender” means, as of the effectiveness
of this Agreement, each of the Lenders party hereto upon such effectiveness and,
thereafter, a Lender with an outstanding Fourth Restatement Term Loan.
          “Fourth Restatement Term Loan Maturity Date” means June 23, 2009.
          “GAAP” means accounting principles generally accepted in the United
States of America, consistently applied.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

11



--------------------------------------------------------------------------------



 



          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreement” means any interest rate hedging agreement entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment; foreign currency
exchange agreement; commodity price protection agreement; or other interest or
currency exchange rate or commodity price hedging arrangement.
          “Holdco 2005 Notes” means the Senior Discount Notes issued by Holdings
in connection with the Purchase Documents that (i) do not require the current
payment of accrued interest prior to the date that is 90 days after the
Revolving Maturity Date, the Existing Term Loan Maturity Date or the Fourth
Restatement Term Loan Maturity Date (if they are different, whichever is
latest), (ii) do not require the payment of principal prior to the date that is
365 days after the Revolving Maturity Date, the Existing Term Loan Maturity Date
or the Fourth Restatement Term Loan Maturity Date (if they are different,
whichever is latest), and (iii) otherwise contain terms with respect to the
obligations of and restrictions on the issuer that are consistent with those
prevailing in the high-yield debt market at the time of issuance and are of the
nature contained in the June 2004 Notes Documents.
          “Holdings” means AT Holdings Corporation, a Delaware corporation.
          “Holdings Included Indebtedness” has the meaning assigned to such term
in clause (ii) of the definition of Total Debt.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges (as distinct from so-called late charges or late fees) are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable and accrued expenses incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all reimbursement obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

12



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnity, Subrogation and Contribution Agreement” means the Amended
and Restated Indemnity, Subrogation and Contribution Agreement, of even date
with the Existing Credit Agreement, as amended, supplemented or otherwise
modified from time to time, among the Borrower, Holdings, the Subsidiary Loan
Parties and the Administrative Agent.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing, Existing Term Borrowing, Fourth Restatement
Term Borrowing or Added Term Borrowing in accordance with Section 2.06.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each fiscal quarter of the Borrower, as such fiscal quarter-ends are
identified on Schedule 1.01(b) hereto, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that
          (i) if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and
          (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.
          For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
          “Inventory” has the meaning assigned to such term in the Security
Agreement.
          “Issuing Bank” means National City Bank, in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.04(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by an Affiliate of the Issuing Bank, by
another Lender or by an Affiliate of another Lender, in which case the term
“Issuing Bank” shall include any such Lender (which, on the Fourth Restatement
Effective Date is JPMorgan Chase Bank, N.A.) or Affiliate with respect to
Letters of Credit issued by such Lender or Affiliate.

13



--------------------------------------------------------------------------------



 



          “June 2004 Notes” means, collectively, the “91/4% Senior Notes,
Series A, due 2011” and the “91/4% Senior Notes, Series B, due 2011” issued on
the Third Restatement Effective Date (as defined in the Existing Credit
Agreement) in the aggregate face principal amount of $250,000,000 (without
giving effect to any purchase accounting adjustments) and any substantially
identical notes issued in replacement therefore pursuant to the June 2004 Note
Documents, as from time to time amended, waived, supplemented or modified in
accordance with Section 6.11, and which term shall include additional issuances
of notes by the Borrower after the Fourth Restatement Effective Date under and
pursuant to the June 2004 Notes Documents and pursuant to Section 6.11. Except
where the context otherwise requires, the term “June 2004 Notes” shall be deemed
to include any and all promissory notes evidencing Put Refinancing Indebtedness.
          “June 2004 Notes Documents” means the indenture under which the
June 2004 Notes are issued and all other instruments, agreements and documents
evidencing, guaranteeing or providing for the terms and conditions of the
June 2004 Notes, as from time to time amended, waived, supplemented or modified
in accordance with Section 6.11. Except where the context otherwise requires,
the term “June 2004 Notes Documents” shall be deemed to include any and all
indentures, instruments, agreements and documents evidencing, guaranteeing or
providing for the terms and conditions of the Put Refinancing Indebtedness.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01(a) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.
          “Letter of Credit” means any Existing Letter of Credit and any letter
of credit issued pursuant to this Agreement.
          “Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of
such date to (b) Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Borrower, as the case may be, (i) ending on such date (if such
date is the last day of a fiscal quarter) or (ii) most recently ended prior to
such date (if such date is not the last day of a fiscal quarter), all determined
on a consolidated basis, except as expressly provided in this Agreement, in
accordance with GAAP.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the

14



--------------------------------------------------------------------------------



 



Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., Cleveland, Ohio time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall instead be the average
(rounded up to the nearest sixth decimal point) of the rates at which U.S.
dollar deposits of in the approximate amount of such Eurodollar Borrowing are
offered to National City Bank (or other Lender selected as a reference bank by
the Administrative Agent and the Required Lenders) in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for contracts which would be entered into
at the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities. The term “Lien” shall not be construed to include (i) a lessor’s (or
sublessor’s) or licensors (or sub-licensor’s) interest under and pursuant to an
operating (or so called ‘true’) lease or license under which Holdings, the
Borrower or a Subsidiary is lessee (or sublessee) or (ii) a lessee’s (or
sublessee’s) or licensee’s (or sub-licensee’s) interest under and pursuant to an
operating (or so called ‘true’) lease or license permitted by this Agreement and
under which Holdings, the Borrower or a Subsidiary is lessor (or sublessor) or
licensor (or sub-licensor).
          “Loan Documents” means this Agreement, the promissory notes, if any,
executed and delivered pursuant to Section 2.08(e), the Parent Guarantee
Agreement, the Subsidiary Guarantee Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Security Documents and any intercreditor or
subordination agreement in respect of Indebtedness of a Loan Party (including,
without limitation, subordination provisions contained in documents evidencing
or governing Subordinated Indebtedness).
          “Loan Parties” means Holdings, the Borrower and the Subsidiary Loan
Parties.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of Holdings,
the Borrower and the Subsidiaries taken as a whole, (b) the ability of one or
more Loan Parties to perform any of their obligations under the Loan Documents
that, taken as a whole, are material or (c) the rights of or benefits available
to the Lenders under one or more Loan Documents that, taken as a whole, are
material.
          “Material Indebtedness” means (i) Indebtedness under the June 2004
Notes, (ii) other Indebtedness (other than the Loans and Letters of Credit) in
an aggregate principal amount

15



--------------------------------------------------------------------------------



 



exceeding $5,000,000, or (iii) obligations in respect of one or more Hedging
Agreements in an aggregate principal amount exceeding $5,000,000, of any one or
more of Holdings, the Borrower and its Subsidiaries. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Holdings, the Borrower or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations. Each Mortgage shall be
satisfactory in form and substance to the Collateral Agent.
          “Mortgaged Property” means the California Property, the Ohio Property
and each other parcel of real property and improvements thereto with respect to
which a Mortgage is granted pursuant to Section 5.12 or 5.13.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by Holdings, the Borrower and
the Subsidiaries to third parties in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or other insured damage or
condemnation or similar proceeding), the amount of all payments required to be
made by Holdings, the Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by Holdings, the Borrower and
the Subsidiaries, and the amount of any reserves established by Holdings, the
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Borrower).
          “Obligations” has the meaning assigned to such term in the Security
Agreement.
          “Ohio Property” means that parcel of land and buildings and
improvements situated thereon known as 23555 Euclid Avenue, Euclid, Ohio.
          “Other Taxes” means any and all current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

16



--------------------------------------------------------------------------------



 



          “Parent Guarantee Agreement” means the Amended and Restated Parent
Guarantee Agreement of even date with the Existing Credit Agreement, as amended,
supplemented or otherwise modified from time to time, made by Holdings in favor
of the Administrative Agent for the benefit of the Secured Parties.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Perfection Certificate” means a certificate in the form of Annex 1 to
the Security Agreement or any other form approved by the Collateral Agent.
          “Permitted Acquisition” means any acquisition by the Borrower or a
Subsidiary Loan Party of all or substantially all the assets of, or all the
shares of capital stock of or other equity interests in, a Person or division or
line of business of a Person if, immediately after giving effect thereto,
(i) both of the Restricted Transaction Conditions shall have been satisfied
immediately prior and after giving effect to such acquisition, (ii) all
transactions related thereto are consummated in accordance with applicable laws,
(iii) all the capital stock of any Subsidiary formed for the purpose of or
resulting from such acquisition are owned directly by the Borrower or a
Subsidiary Loan Party and all actions required to be taken, if any, with respect
to such acquired or newly formed Subsidiary under Sections 5.12 and 5.13 have
been taken, (iv) the Borrower and its Subsidiaries are in compliance, on a pro
forma basis after giving effect to such acquisition (and taking into account all
appropriate assets, liabilities and items of income and expense of any acquired
entity or acquired assets for any applicable period prior to the acquisition
thereof) with the covenants contained in Sections 6.12 and 6.13 recomputed as at
the last day of the most recently ended fiscal quarter of the Borrower as of
which the Borrower is then obligated to have delivered a balance sheet and
related statements of operations pursuant to Section 5.01(a) or (b), as
applicable, as if such acquisition had occurred on the first day of each
relevant period for testing such compliance, (v) in the case of an acquisition
of assets, such assets are to be used, and in the case of an acquisition of
capital stock or other equity interests, the Person so acquired is engaged in,
the same or a related line of business as the Borrower and the Subsidiaries and
other business activities incidental thereto, (vi) the Borrower has delivered to
the Administrative Agent an officers’ certificate to the effect set forth in
clauses (i) and (iv) above, and clause (vii) below, together with all relevant
financial information for the Person or assets to be acquired, and (vii) none of
Holdings, the Borrower nor any Subsidiary, including any acquired or newly
formed Subsidiary, shall be liable for any Indebtedness other than as permitted
by Section 6.01.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04 or, as of any date of determination,
not then required to be paid pursuant to Section 5.04;
     (b) contractual or statutory liens in favor of lessors of real property and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or are being contested in
compliance with Section 5.04;

17



--------------------------------------------------------------------------------



 



     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
     (g) rights of the government of the United States of America or any agency
or instrumentality thereof in inventory or equipment, arising out of any
contract between the Borrower or any Subsidiary and such government, agency or
instrumentality or pursuant to any contract entered into with, or received from,
any higher-tier subcontractor or prime contractor of such government, agency or
instrumentality, whether by operation of law or the terms of such contract, or
by virtue of the receipt by the Borrower or its predecessor or such Subsidiary
of progress or advance payments or reimbursement of costs in connection
therewith;
     (h) Liens arising in the ordinary course of business under Article 2 and
Section 4-210 of the Uniform Commercial Code, as adopted in the State of Ohio;
     (i) Liens on property of a Foreign Subsidiary so long as the aggregate
principal amount of all Indebtedness secured by such Liens does not exceed
$2,500,000 as to all Foreign Subsidiaries taken together;
     (j) Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed Permitted Acquisitions;
     (k) the interest of a proposed purchaser under an agreement to sell or
otherwise dispose of property permitted under the terms of this Agreement;
     (l) (i) set-off rights or (ii) Liens arising in connection with repurchase
agreements that are Permitted Investments;
     (m) the interest of a purchaser of uncollectible or past due Accounts in
the ordinary course of business;
     (n) Liens arising pursuant to law in favor of a Governmental Authority in
connection with the importation of goods in the ordinary course of business;

18



--------------------------------------------------------------------------------



 



     (o) Liens existing on the Fourth Restatement Effective Date and set forth
on Schedule 1.01(c) hereto;
     (p) Liens securing insurance premium Indebtedness permitted under Section
6.01(a)(xiii); and
     (q) in addition to the Liens and interests described in clauses (a) through
(p), inclusive, above, other Liens securing Indebtedness and other obligations,
so long as the aggregate principal amount of all such Indebtedness and other
obligations, as to the Borrower and its Subsidiaries taken together does not at
any time exceed $5,000,000.
provided that, except as expressly provided in clauses (i), (o), (p) and (q),
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 or the equivalent thereof from S&P or P-1 or the equivalent thereof
from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, (i) any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000,
(ii) any domestic office of any commercial bank organized under the laws of a
foreign jurisdiction that has a rating of at least AA by S&P or Aa by Moody’s
and (iii) any Lender;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (a), (b) and (c),
above;
     (f) investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender;
     (g) investments in industrial development revenue bonds or floating-rate
taxable bonds which (i) “re-set” interest rates no less frequently than
quarterly, (ii) are entitled to the benefit of a remarketing arrangement with an
established broker dealer, and (iii) are supported by a direct pay letter of
credit covering principal and accrued interest which is

19



--------------------------------------------------------------------------------



 



issued by a bank having, on such date, a short-term commercial paper rating of
at least A-1 or the equivalent thereof from S&P or P-1 or the equivalent thereof
from Moody’s;
     (h) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (g);
     (i) receivables owing to the Borrower or any Subsidiary created or acquired
in the ordinary course of business or payable or dischargeable in accordance
with customary trade terms; provided, however, that such trade terms may include
such concessionary terms as the Borrower or such Subsidiary deems reasonable
under the circumstances;
     (j) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
     (k) the investment by Holdings in the Tracker Sub described on
Schedule 1.01(d) hereto and additional contributions to the capital thereof (the
proceeds of which were received from the Borrower), so long as the aggregate
amount of such contributions made on or after the Fourth Restatement Effective
Date does not exceed $3,000,000;
     (l) investments existing on the Fourth Restatement Effective Date and set
forth on Schedule 1.01(d) hereto;
     (m) investments by Foreign Subsidiaries of the type described in clauses
(a) through (h), inclusive, above, that are issued by a foreign Governmental
Authority, foreign bank, or other issuer, so long as the credit quality ratings
of such investments is equivalent to that required pursuant to said clauses
(a) through (h); and
     (n) investments made with the proceeds of capital contributed to, as the
case may be, Holdings, the Borrower and one of its consolidated Subsidiaries not
more than five (5) Business Days prior to such investment.
          “Permitted Management Agreement” means the management agreement
executed in conjunction with the Effective Date Transactions and in force on the
Fourth Restatement Effective Date.
          “Permitted Management Fees” means management or similar compensation
payable by either or both of Holdings and the Borrower pursuant to the Permitted
Management Agreement.
          “Permitted Owners” means (a) Mr. Masashi Yamada and members of his
immediate family, (b) corporations and other entities that are Controlled by one
or more of the persons referred to in clause (a), (c) V.G.A.T. Investors, LLC,
Vaughn Merger Sub, Inc. and their respective Affiliates, and (d) trusts for the
sole benefit of one or more of the Persons referred to in clause (a) or (c).
          “Permitted S-X Adjustments” means adjustments to Consolidated Net
Income for identified cost savings in respect of an Acquired Business that
(i) would be permitted in a pro

20



--------------------------------------------------------------------------------



 



forma financial statement prepared in compliance with Regulation S-X. of the
Securities and Exchange Commission and (ii) are verified by the Administrative
Agent or an independent third party reasonably acceptable to the Administrative
Agent.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Agreement” means the Amended and Restated Pledge Agreement of
even date with the Existing Credit Agreement, as amended, supplemented or
otherwise modified from time to time, among the Borrower, Holdings, the
Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.
          “Prepayment Event” means:
     (a) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions (including pursuant to a sale and leaseback
transaction) of any property or asset (including capital stock) of Holdings, the
Borrower or any Subsidiary, other than (i) dispositions described in clauses
(a), (b) and (f) of Section 6.05, (ii) the sale of the cryogenics business,
(iii) the sale of non-core assets acquired in connection with a Permitted
Acquisition, and (iv) other dispositions resulting in aggregate Net Proceeds not
exceeding $3,000,000; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Subsidiary, or
     (c) the issuance by Holdings, the Borrower or any Subsidiary of any equity
securities, or the receipt by Holdings, the Borrower or any Subsidiary of any
capital contribution, other than (i) any such issuance to a Permitted Owner or
any Person with pre-emptive rights with respect to such equity securities or a
holder who acquired stock as purchase consideration paid by a Loan Party in a
Permitted Acquisition, (ii) any such issuance to a Person who is not a Permitted
Owner or a Person with pre-emptive rights with respect to such equity securities
or a holder who acquired stock as purchase consideration paid by a Loan Party in
a Permitted Acquisition, so long as, after giving effect to such issuance and
all other such issuances under this clause (ii) occurring after the Fourth
Restatement Effective Date, Persons acting together as a group who are not
Permitted Owners or Persons with pre-emptive rights with respect to such equity
securities or holders who acquired stock as purchase consideration paid by a
Loan Party in a Permitted Acquisition do not, directly or indirectly, Control an
aggregate of more than twenty percent (20%) of voting stock of any Loan Party,
(iii) in connection with a Permitted Acquisition, a Permitted Investment or a
Restricted Payment permitted

21



--------------------------------------------------------------------------------



 



pursuant to Section 6.08, (iv) issuances of stock as purchase consideration paid
by a Loan Party in a Permitted Acquisition, and (iv) any such issuance of equity
securities to, or receipt of any such capital contribution from, Holdings, the
Borrower or a Subsidiary; provided that, unless a Default has occurred and is
continuing, an event of the type described in this clause (c) shall not
constitute a Prepayment Event if all of the principal of and interest on the
Consolidated Term Loans shall have been paid in full; or
     (d) the incurrence by Holdings, the Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01;
provided that, at the option of the Borrower, so long as the Net Proceeds of any
event described in clause (a) or (b), above, are deposited upon receipt with the
Collateral Agent pursuant to a security and control agreement reasonably
satisfactory to the Collateral Agent, the Collateral Agent will, at any time and
from time to time during the 360 day period (or any longer period provided for
in Section 5.08(c) with respect to events referred to in such Section) after
such event (so long as no Default then exists), disburse such Net Proceeds to
the Borrower or a Subsidiary to make one or more Permitted Acquisitions (in the
case of clause (a) above), or to repair, restore or replace such property or
asset (in the case of clause (b) above, provided that such disbursement shall be
on terms reasonably satisfactory to the Collateral Agent) and in each such case,
only the portion of such Net Proceeds, if any, continuing to be held by the
Collateral Agent at the end of such 360 day period (or such longer period
described above) shall be deemed to be Net Proceeds of a Prepayment Event.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by National City Bank as its prime rate (or equivalent rate
otherwise named) in effect at its principal office in Cleveland, Ohio; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
          “Purchase Documents” has the meaning given such term in the Recitals
hereto.
          “Put Refinancing Indebtedness” means Indebtedness incurred by the
Borrower and its Subsidiaries that are guarantors of the June 2004 Notes solely
for the purpose of redeeming, and not greater in principal amount than the
amount necessary to redeem, June 2004 Notes presented for mandatory redemption
by reason of the “Change of Control” (as defined in the June 2004 Notes
Documents) that is to occur on the Fourth Restatement Effective Date that is on
terms in all material respects the same as those governing the June 2004 Notes
and that does not breach any covenant in the June 2004 Notes Documents or
otherwise cause the occurrence of a “Default” or “Event of Default” (as those
two terms are defined therein).
          “Quarterly Payment Date” means the last day of each fiscal quarter of
the Borrower during the term of this Agreement, as such fiscal quarter-ends are
identified on Schedule 1.01(b) hereto.
          “Register” has the meaning set forth in Section 9.04.
          “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

22



--------------------------------------------------------------------------------



 



          “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving
Exposures, Consolidated Term Loans and unused Revolving Commitments representing
more than 50% of the sum of the total Revolving Exposures, outstanding
Consolidated Term Loans and unused Revolving Commitments at such time.
          “Restatement Transactions” means the execution and delivery of this
Agreement by each Person party hereto, the satisfaction of the conditions to the
effectiveness hereof, and the consummation of the transactions contemplated
hereby, including the amendments to the Existing Credit Agreement effected by
the restatement thereof.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any shares of any class
of capital stock of Holdings, the Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
Holdings, the Borrower or any Subsidiary or any option, warrant or other right
to acquire any such shares of capital stock of Holdings, the Borrower or any
Subsidiary.
          “Restricted Transaction Conditions” means, as of any date, both of the
following shall be true: (i) that as of such date and after giving effect to the
Restricted Payment, Permitted Acquisition, prepayment or other transaction in
respect of which the Restricted Transaction Conditions are being referenced,
there exists no Default, and (ii) that, after giving effect to the Restricted
Payment, Permitted Acquisition, prepayment or other transaction in respect of
which the Restricted Transaction Conditions are being referenced, the Borrower
shall have delivered to the Administrative Agent a certificate that the
aggregate of the Borrower’s consolidated cash-on-hand, plus the Revolving
Availability is greater than $10,000,000.
          “Revolving Availability” means, as of any date of determination, an
amount equal to the aggregate amount of the Lenders’ Revolving Commitments on
such date, minus (ii) the aggregate amount of the Lenders’ Revolving Exposures
on such date.
          “Revolving Availability Period” means the period from and including
the Fourth Restatement Effective Date to but excluding the earlier of the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.
          “Revolving Borrowing” means a Borrowing comprised of or in respect of
Revolving Loans.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such

23



--------------------------------------------------------------------------------



 



Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.07, (b) increased pursuant to
Section 2.20, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial aggregate
amount of the Lenders’ Revolving Commitments as of the Fourth Restatement
Effective Date is $40,000,000.
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.
          “Revolving Lender” means a Lender with a Revolving Commitment or, if
the Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
          “Revolving Maturity Date” means June 23, 2009.
          “S&P” means Standard & Poor’s.
          “Secured Parties” shall have the meaning assigned to such term in the
Security Agreement.
          “Secured Leverage Ratio” means, on any date, the ratio of (a) that
portion of Total Debt as of such date that is secured by a Lien on any property
or interest therein of the Borrower or any of its Subsidiaries to (b) Adjusted
EBITDA for the period of four consecutive fiscal quarters of the Borrower, as
the case may be, (i) ending on such date (if such date is the last day of a
fiscal quarter) or (ii) most recently ended prior to such date (if such date is
not the last day of a fiscal quarter), all determined on a consolidated basis,
except as expressly provided in this Agreement, in accordance with GAAP.
          “Security Agreement” means the Amended and Restated Security Agreement
of even date with the Existing Credit Agreement, as amended, supplemented or
otherwise modified from time to time, among the Borrower, the Subsidiary Loan
Parties and the Collateral Agent for the benefit of the Secured Parties.
          “Security Documents” means the Security Agreement, the Pledge
Agreement, the Mortgages and each other security agreement or other instrument
or document executed and delivered pursuant to Section 5.12 or 5.13 to secure
any of the Obligations.
          “Sold Business” means any Person, property, business or assets
comprising a division or business line sold, transferred or otherwise disposed
of by the Borrower or any Subsidiary thereof to a Person who is not an
Affiliate, other than in the ordinary course of business.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the

24



--------------------------------------------------------------------------------



 



Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in such reserve percentage.
          “Stockholders’ Agreement” means the stockholders’ agreement executed
in conjunction with the Effective Date Transactions and in force on the Fourth
Restatement Effective Date in form reasonably satisfactory to the Agent.
          “Subordinated Indebtedness” shall mean any Indebtedness that (i) does
not require any principal payment prior to December 15, 2009 and (ii) has been
subordinated to the Obligations in right and time of payment upon terms set
forth on Exhibit B hereto; provided that, notwithstanding the foregoing,
Subordinated Indebtedness incurred as part of the purchase consideration in a
Permitted Acquisition may provide for principal payment prior to December 15,
2009 so long as the aggregate unpaid principal balance of all such Subordinated
Indebtedness of the Borrower and its Subsidiaries incurred in connection with
Permitted Acquisitions that provides for principal payment prior to December 15,
2009 does not at any time exceed an amount equal to 10% of Adjusted EBITDA for
the preceding four consecutive quarterly periods most recently ended.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, Controlled or held.
          “Subsidiary” means any subsidiary of Holdings or the Borrower, as the
context requires.
          “Subsidiary Guarantee Agreement” means the Amended and Restated
Subsidiary Guarantee Agreement of even date with the Existing Credit Agreement,
as amended, supplemented or otherwise modified from time to time, made by the
Subsidiary Loan Parties in favor of the Administrative Agent for the benefit of
the Secured Parties. Subsidiary Loan Parties as of the Fourth Restatement
Effective Date are set forth on Schedule 3.12.
          “Subsidiary Loan Party” means any Subsidiary of the Borrower other
than (a) any Foreign Subsidiary, and (b) immaterial Subsidiaries set forth on
Schedule 1.01(e) so long as such immaterial Subsidiaries have no operating
assets or earnings other than operating assets and earnings as of the Fourth
Restatement Effective Date.

25



--------------------------------------------------------------------------------



 



          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Debt” means, the aggregate of, but without duplication, and
calculated without giving effect to purchase accounting adjustments, (i) with
respect to the Borrower and its Subsidiaries on a consolidated basis at any
time, all Indebtedness of the Borrower and its Subsidiaries that at such time
would be required to be reflected as a liability for borrowed money on a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
prepared in accordance with GAAP and (ii) with respect to Holdings and its
Subsidiaries (other than the Borrower and its Subsidiaries) on a consolidated
basis at any time, all Indebtedness of Holdings and its Subsidiaries (other than
the Borrower and its Subsidiaries) (A) that at such time would be required to be
reflected as a liability for borrowed money on a consolidated balance sheet of
Holdings and its Subsidiaries (other than the Borrower and its Subsidiaries)
prepared in accordance with GAAP and (B) that requires that interest accrued on
such Indebtedness to be paid in cash at any time before the earlier of (x) the
date that is 365 days after such time and (y) the date that is 90 days after the
Revolving Maturity Date, the Existing Term Loan Maturity Date, the Fourth
Restatement Term Loan Maturity Date or the Added Term Loan Maturity Date (if
they are different, whichever is latest) (“Holdings Included Indebtedness”).
          “Tracker Sub” means Argo Tracker Corporation, a Delaware corporation.
          “TRW” means TRW Inc. and its successors and permitted assigns under
the TRW Agreement, including, without limitation, any division or subsidiary of
Northrop Grumman Corporation.
          “TRW Agreement” means that certain Agreement of Purchase and Sale
between Agnem Holdings, Inc. and TRW, dated as of August 5, 1986, as amended by
(a) that certain letter agreement dated September 5, 1986, (b) that certain
Agreement dated as of September 16, 1986, (c) that certain Agreement dated as of
September 26, 1986, (d) that certain Agreement dated as of October 1, 1986,
(e) that certain letter agreement dated as of October 10, 1986, (f) that certain
letter agreement dated October 15, 1986, and (g) that certain Amendment No. 6 to
Purchase Agreement dated as of October 20, 1986; such term shall also include
any other amendments or modifications thereof entered into in accordance with
Section 6.11.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or

26



--------------------------------------------------------------------------------



 



by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
          SECTION 2.01. Commitments; Outstanding Loans. (a) Upon the
effectiveness of this Agreement, the terms and conditions governing Existing
Revolving Loans will be amended and restated in their entirety to provide for a
revolving credit facility under which, subject to the terms and conditions set
forth in this Agreement, each Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment. The amount of each
Revolving Lender’s Revolving Commitment as of the Fourth Restatement Effective
Date is set forth on Schedule 2.01(a) and thereafter, the amount of each
Revolving Lender’s Revolving Commitment is set forth in the Assignment and
Acceptance or Commitment Acceptance pursuant to which

27



--------------------------------------------------------------------------------



 



such Lender shall have assumed its Revolving Commitment or increase thereto.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
          (b) The principal balance of the Existing Term Loan of each Existing
Term Loan Lender, as of the Fourth Restatement Effective Date, is set forth on
Schedule 2.01(b).
          (c) Upon the effectiveness of this Agreement, each Fourth Restatement
Term Loan Lender shall advance to the Borrower an additional term loan in the
amount set forth opposite the name of such Fourth Restatement Term Loan Lender
on Schedule 2.01(c) (each a “Fourth Restatement Term Loan” and, collectively,
the “Fourth Restatement Term Loans”).
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of the same Type made by the Revolving
Lenders ratably in accordance with their respective Applicable Percentage. The
failure of any Revolving Lender to make any Revolving Loan required to be made
by it shall not relieve any other Revolving Lender of its obligations hereunder;
provided that the Revolving Commitments are several and no Revolving Lender
shall be responsible for any other Revolving Lender’s failure to make Revolving
Loans as required.
          (b) Subject to Section 2.13, each Revolving Borrowing and Class of
Consolidated Term Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $2,500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of eight (8) Eurodollar Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date, Existing Term Loan Maturity Date, Fourth
Restatement Term Loan Maturity Date or Added Term Loan Maturity Date, as
applicable.
          SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing or Class of Consolidated Term Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., Cleveland, Ohio time, three
Business Days before the date of the proposed Borrowing, or (b) in

28



--------------------------------------------------------------------------------



 



the case of an ABR Borrowing, not later than 11:00 a.m., Cleveland, Ohio time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e) may be given not later than
10:00 a.m., Cleveland, Ohio time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
     (i) whether the requested Borrowing is to be a Revolving Borrowing or
Existing Term Borrowing, Fourth Restatement Term Borrowing or Added Term
Borrowing;
     (ii) the aggregate amount of such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) subject to the second sentence of Section 2.02(b), whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Letters of Credit. (a) General. The Existing Letters of
Credit are identified on Schedule 2.04 hereto. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing

29



--------------------------------------------------------------------------------



 



Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $30,000,000, and (ii) the total Revolving Exposures shall not exceed the
total Revolving Commitments.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit, including
without limitation the previous issuance of an Existing Letter of Credit, (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Cleveland, Ohio time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Cleveland, Ohio time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Cleveland, Ohio time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Cleveland, Ohio time, on the day of receipt, or (ii) the Business
Day immediately following the day that the Borrower receives

30



--------------------------------------------------------------------------------



 



such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or

31



--------------------------------------------------------------------------------



 



willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the

32



--------------------------------------------------------------------------------



 



Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Cleveland, Ohio time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in
Cleveland, Ohio and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective

33



--------------------------------------------------------------------------------



 



Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
          SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and
Consolidated Term Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02 and paragraph
(f) of this Section:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

34



--------------------------------------------------------------------------------



 



          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          (f) A Borrowing of any Class may not be converted to or continued as a
Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings of such Class
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding ABR Borrowings of such Class would
be less than the aggregate principal amount of Loans of such Class required to
be repaid on such scheduled repayment date.
          SECTION 2.07. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$100,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the sum of
the Revolving Exposures would exceed the total Revolving Commitments.
          (c) In the event that, on the date on which any prepayment would be
required pursuant to Section 2.10(c), no Consolidated Term Borrowings remain
outstanding or the amount of the prepayment required by Section 2.10(c), exceeds
the aggregate principal amount of Consolidated Term Borrowings then outstanding,
the Borrower shall reduce the Revolving Commitments, ratably according to the
Applicable Percentages, by an amount equal to the excess of the required
prepayment over the principal amount, if any, of Consolidated Term Borrowings
actually prepaid.
          (d) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) of this
Section, or any required reduction of the Revolving Commitments under paragraph
(c) of this Section, at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the

35



--------------------------------------------------------------------------------



 



Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Applicable Percentage.
          SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Lender on the Revolving Maturity Date and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Consolidated Term Loan of such Lender as provided in Section 2.09. Each
repayment of a Borrowing shall be applied ratably to the Loans included in the
repaid Borrowing.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          SECTION 2.09. Amortization of Consolidated Term Loans. (a) Subject to
adjustment pursuant to paragraph (b) of this Section 2.09 and Section 2.10(c),
(i) the Borrower shall repay Existing Term Borrowings from and after the Fourth
Restatement Effective Date in

36



--------------------------------------------------------------------------------



 



(A) twelve (12) consecutive quarter-annual installments, each in the aggregate
principal amount of One Hundred Eighty-seven Thousand Five Hundred Dollars
($187,500), on each Quarterly Payment Date, commencing with October 28, 2005,
(B) three (3) consecutive quarter-annual installments, each in the aggregate
principal amount of Three Million Dollars ($3,000,000), on each Quarterly
Payment Date, commencing with October 24, 2008 and (C) one installment, on the
Existing Term Loan Maturity Date, in the aggregate principal amount of all
Existing Term Borrowings then remaining unpaid and (ii) the Borrower shall repay
Fourth Restatement Term Borrowings from and after the Fourth Restatement
Effective Date in one installment, on the Fourth Restatement Term Loan Maturity
Date, in the aggregate principal amount of all Fourth Restatement Term
Borrowings then remaining unpaid.
          (b) Any prepayment of a Consolidated Term Borrowing on or after the
Fourth Restatement Effective Date shall be applied to reduce the subsequent
scheduled repayments of the Consolidated Term Borrowings to be made pursuant to
this Section in the order provided for in the last sentence of Section 2.10(c),
below.
          (c) Prior to any repayment of any Consolidated Term Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be repaid
and shall notify the Administrative Agent by telephone (confirmed by telecopy)
of such selection not later than 11:00 a.m., Cleveland, Ohio time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Consolidated Term Borrowings shall be applied to repay any
outstanding ABR Consolidated Term Borrowings before any Eurodollar Consolidated
Term Borrowings of such Class. Repayments of Consolidated Term Borrowings shall
be accompanied by accrued interest on the amount repaid.
          SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of paragraphs (e) and (f) this Section;
provided that each prepayment of Consolidated Term Borrowings shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000.
          (b) On any date that the total Revolving Exposures exceed the Total
Revolving Commitments, in the event and on each such occasion, the Borrower
shall prepay Revolving Borrowings in an aggregate amount equal to such excess.
          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings, the Borrower or any Subsidiary in respect
of any Prepayment Event, the Borrower shall, immediately after such Net Proceeds
are received apply an aggregate amount equal to such Net Proceeds (i) first, to
the prepayment in full of all outstanding Consolidated Term Borrowings and
(ii) second, to the reduction of the Revolving Commitments. Prepayments of the
Consolidated Term Borrowings shall be applied (A) first, to principal
installments of the Existing Term Loans due on the four (4) Quarterly Payment
Dates next following such receipt of Net Proceeds in the order of maturity of
such installments, (B) second, to all of the remaining principal installments of
the Existing Term Loans, ratably according to the respective amounts of such
remaining installments, (C) third, to the principal of the Fourth Restatement
Term Loans, and (D) fourth, to the principal installments of the Added Term
Loans, in such order as shall

37



--------------------------------------------------------------------------------



 



have be specified in the Added Term Loan Amendment applicable thereto or, in the
absence of such specification, in their inverse order of maturity.
          (d) In the event of any partial reduction of the Revolving
Commitments, then (i) at or prior to the date of such reduction, the
Administrative Agent shall notify the Borrower and the Lenders of the Revolving
Exposure after giving effect thereto and (ii) if such Revolving Exposure would
exceed the Revolving Commitments after giving effect to such reduction, then the
Borrower shall, on the date of such reduction, repay or prepay Revolving
Borrowings in an amount sufficient to eliminate such excess.
          (e) Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section; provided that each prepayment of Borrowings of
any Class shall be applied to prepay ABR Borrowings of such Class before any
other Borrowings of such Class.
          (f) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Cleveland, Ohio
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Cleveland, Ohio time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
          SECTION 2.11. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the Applicable Rate on the average daily unused amount of
the Revolving Commitment of such Lender during the period from and including the
Fourth Restatement Effective Date to but excluding the date on which such
Revolving Commitment terminates. Accrued commitment fees shall be payable in
arrears on each Interest Payment Date and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Fourth Restatement Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender.

38



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurodollar Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Fourth
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at one-fourth of one percent (0.25%) per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Fourth
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees (other than fronting fees,
which shall be payable as specified above) with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees shall be payable in
arrears on each Interest Payment Date, commencing on the first such date to
occur after the Fourth Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) The Borrower shall pay to the Administrative Agent on the Fourth
Restatement Effective Date for distribution to each Lender a closing fee for
such Lender in the amount specified in the commitment allocation letter between
such Lender and either or both of the Joint Lead Arrangers.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
          SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at

39



--------------------------------------------------------------------------------



 




stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (A) in
the case of overdue principal of any Loan, two percent (2%) plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (B) in the case of any other amount, two percent (2%) plus the
rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by,

40



--------------------------------------------------------------------------------



 



any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

41



--------------------------------------------------------------------------------



 




          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including, without limitation, as a result
of the requirements of Section 2.10 or of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Consolidated Term Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(f) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
          SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by

42



--------------------------------------------------------------------------------



 




the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error. If the Administrative
Agent, any Lender or the Issuing Bank (as the case may be) receives a refund of
any Indemnified Taxes or Other Taxes for which the Borrower has made a payment
hereunder, it shall promptly notify the Borrower thereof and shall promptly upon
receipt repay such refund to the Borrower, without interest and net of any
expenses incurred; provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Bank (as the case may be),
agrees to return the amount of such refund (plus any penalties, interest or
other charges required to be paid) to the Administrative Agent, such Lender or
the Issuing Bank (as the case may be) in the event the Administrative Agent,
such Lender or the Issuing Bank (as the case may be) is required to repay such
refund to the relevant Governmental Authority.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, Cleveland, Ohio time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1900 East Ninth
Street, Cleveland, Ohio, except payments to be made directly to the Issuing Bank
as expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

43



--------------------------------------------------------------------------------



 




          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Consolidated Term Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Revolving Loans,
Consolidated Term Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Consolidated Term Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Consolidated Term Loans and participations in
LC Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

44



--------------------------------------------------------------------------------



 




          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(d) or (e), 2.05(b), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
          SECTION 2.19. Same Indebtedness; Other References.
               (a) This Agreement and the other Loan Documents shall not be
deemed to provide for or effect a novation or repayment and re-advance of any
portion of the Existing Revolving Loans, the Existing Tranche A Term Loans or
the Existing Delayed Draw Acquisition Loans now outstanding, it being the
intention of the Borrower and the Lenders hereby that the Indebtedness owing
under this Agreement be and hereby is the same Indebtedness as that owing under
the Existing Credit Agreement immediately prior to the effectiveness hereof.
Without

45



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, to the extent, if any, not paid prior
to the effectiveness of this Agreement, all accrued interest and fees owing
under and pursuant to the Existing Credit Agreement shall be due and payable in
full on the date on which they would have been due and payable pursuant the
Existing Credit Agreement.
               (b) Upon the effectiveness of this Agreement as provided in
Sections 2.01 and 4.02 hereof, the Existing Credit Agreement shall be deemed to
have been amended and restated in its entirety and superseded by this Agreement,
and any references in any other Loan Document to the Existing Credit Agreement
shall be deemed to refer to this Agreement.
     SECTION 2.20. Optional Increase in Revolving Commitments; Added Term Loans.
At any time prior to the date that is thirty days prior to, as applicable, the
Revolving Maturity Date or the latest of any Added Term Loan Maturity Date, if
no Default shall have occurred and be continuing (or would result after giving
effect thereto), the Borrower, may, if it so elects, (i) increase the aggregate
amount of the Revolving Commitments (each such increase to be in an aggregate
amount an integral multiple of $1,000,000 and not less than $5,000,000),
(ii) obtain additional term loan advances (each such term loan to be in an
initial principal amount that is an integral multiple of $1,000,000) that will
become part of the Consolidated Term Loans and Obligations hereunder (each an
“Added Term Loan”) or (iii) a combination of both, (I) by designating one or
more financial institutions not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent and, in the case of an increase in the Revolving
Commitments, the Issuing Bank, which consents will not be unreasonably withheld
or delayed), (II) by agreeing with one or more existing Lenders that, as
applicable, such existing Lenders’ respective Revolving Commitments shall be
increased or such existing Lenders will advance Added Term Loans, or (III) some
combination of both. In the case of an increase in the aggregate amount of the
Revolving Commitments, upon execution and delivery by the Borrower and each such
Lender or other financial institution of an instrument (a “Commitment
Acceptance”) in form reasonably satisfactory to the Administrative Agent, such
existing Lender shall have a Commitment as therein set forth, or such other
financial institution shall become a Lender with a Revolving Commitment as
therein set forth, and all the rights and obligations of a Lender with such a
Revolving Commitment hereunder; and in the case of Added Term Loans, the
Borrowers, the Agents and each such Lender providing an Added Term Loan or other
financial institution providing an Added Term Loan shall execute and deliver
such amendments to this Agreement (each an “Added Term Loan Amendment”) and the
other Loan Documents and such additional Loan Documents, in form reasonably
satisfactory to, as the case may be, the Administrative Agent or the Collateral
Agent, as may be necessary or appropriate to reflect the rate or rates of
interest applicable thereto and terms of payment thereof and the addition of
such Added Term Loans as Loans and Obligations hereunder; provided, in each
instance:
     (a) that the Borrower shall provide prompt notice of such increase or Added
Term Loans to the Administrative Agent, which shall promptly notify the Lenders
thereof;
     (b) that the Borrower shall have delivered to the Administrative Agent a
copy of the Commitment Acceptance and each commitment in respect of Added Term
Loans;

46



--------------------------------------------------------------------------------



 



     (c) that, before and after giving effect to, as the case may be, such
increase or such Added Term Loans, the representations and warranties of the
Borrower and Holdings contained in Article III of this Agreement shall be true
and correct in all material respects; and
     (d) that the Administrative Agent shall have received such evidence
(including an opinion of Borrower’s counsel) as it may reasonably request to
confirm (i) the Borrower’s due authorization of the transactions contemplated by
this Section 2.20 and the validity and enforceability of the obligations of the
Borrower resulting therefrom and (ii) that such increase will not violate or
result in a default under June 2004 Note Documents or any other Material
Indebtedness.
     On the date of any such increase, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (d) above have been satisfied.
     Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.20:
     (x) within five Business Days, in the case of any ABR Revolving Borrowings
then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Revolving Borrowings then
outstanding, the Borrower shall pay such Borrowing in its entirety and, to the
extent the Borrower elects to do so and subject to the conditions specified in
Article IV, the Borrower shall reborrow Revolving Loans from the Revolving
Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Revolving Loans are
held by the Lenders in such proportion; and
     (y) each existing Lender whose Revolving Commitment has not increased
pursuant to this Section 2.20 (each, a “Non-increasing Revolving Lender”) shall
be deemed, without further action by any party hereto, to have sold to each
Lender whose Revolving Commitment has been assumed or increased under this
Section 2.20 (each, an “Increased Revolving Commitment Lender”), and each
Increased Revolving Commitment Lender shall be deemed, without further action by
any party hereto, to have purchased from each Non-Increasing Revolving Lender, a
participation (on the terms specified in Section 2.04(d)) in each Letter of
Credit in which such Non-Increasing Revolving Lender has acquired a
participation in an amount equal to such Increased Revolving Commitment Lender’s
Applicable Percentage thereof, until such time as the LC Exposure is borne by
the Revolving Lenders in proportion to their respective Revolving Commitments
after giving effect to such increase.
ARTICLE III
Representations and Warranties
     Each of Holdings and the Borrower represents and warrants to the Lenders
that:

47



--------------------------------------------------------------------------------



 



          SECTION 3.01. Organization; Powers. Each of Holdings, the Borrower and
its Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
          SECTION 3.02. Authorization; Enforceability. The Restatement
Transactions and the other Effective Date Transactions to be entered into by
each Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by each of Holdings and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Borrower or
such Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Restatement
Transactions and the other Effective Date Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of Holdings, the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under the Purchase Documents, the
June 2004 Note Documents or any other indenture, agreement or other instrument
binding upon Holdings, the Borrower or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by Holdings,
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of Holdings, the Borrower or any of its
Subsidiaries, except Liens created under the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended October 29, 2004, reported on by Deloitte & Touche LLP,
independent registered public accounting firm, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended July 29, 2005, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) The Borrower shall furnish to the Lenders within five (5) Business
Days after the date of this Agreement its pro forma consolidated balance sheet
as of the Fourth Restatement Effective Date, prepared giving effect to the
Effective date Transactions as if the Effective Date Transactions had occurred
on such date. Such pro forma consolidated balance sheet (i) has been

48



--------------------------------------------------------------------------------



 




prepared in good faith based on the same assumptions used to prepare the pro
forma financial statements included in the information package distributed to
the Lenders in September 2005 (which assumptions are believed by the Borrower to
be reasonable), (ii) is based on the best information available to the Borrower
after due inquiry, (iii) accurately reflects all adjustments necessary to give
effect to the Effective Date Transactions and (iv) presents fairly, in all
material respects, the pro forma financial position of the Borrower and its
consolidated Subsidiaries as of the date of such proforma consolidated balance
sheet as if the Effective Date Transactions had occurred on such date.
          (c) Except as disclosed in the financial statements referred to above
or the notes thereto and except for the Disclosed Matters, after giving effect
to the Restatement Transactions and the other Effective Date Transactions, none
of Holdings, the Borrower or its Subsidiaries has, as of the Fourth Restatement
Effective Date, any material contingent liabilities, other than material
contingent liabilities arising in the ordinary course of business, unusual
long-term commitments or unrealized losses that would be required by GAAP to be
disclosed in such financial statements.
          (d) Since October 29, 2004, there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of Holdings, the Borrower and its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of Holdings, the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
          (b) Each of Holdings, the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Holdings,
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (c) Schedule 3.05 sets forth the address of each real property that is
owned or leased by the Borrower or any of its Subsidiaries as of the Fourth
Restatement Effective Date after giving effect to the Restatement Transactions.
As of the Fourth Restatement Effective Date, after giving effect to the
Restatement Transactions, neither Holdings, the Borrower nor any of its
Subsidiaries owns any real property other than the real property set forth in
Schedule 3.05.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened against or affecting Holdings, the Borrower, any of its Subsidiaries
or the ESOP (i) as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Effective Date Transactions and that could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

49



--------------------------------------------------------------------------------



 




          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither Holdings, the Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings,
the Borrower and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.
          SECTION 3.08. Investment and Holding Company Status. Neither Holdings,
the Borrower nor any of its Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
          SECTION 3.09. Taxes. Each of Holdings, the Borrower and its
Subsidiaries has timely filed or caused to be filed all income, franchise and
other material Tax returns and reports required to have been filed and has paid
or caused to be paid all material Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which Holdings, the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of all the assets of such Plan by an amount that could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect. Each Plan is in compliance in all material respects with the
requirements under ERISA and the Code.
          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which
Holdings, the Borrower or any of its Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender with
respect to any Loan Party in

50



--------------------------------------------------------------------------------



 




connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, and
general market data Holdings and the Borrower represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
          SECTION 3.12. Subsidiaries. Holdings does not have any Subsidiaries
other than the Tracker Sub, the Borrower and the Borrower’s Subsidiaries, and
such other Persons that become Subsidiaries after the Fourth Restatement
Effective Date in compliance with Section 6.04(l). Schedule 3.12 sets forth the
name and jurisdiction of organization of, and the ownership interest of the
Borrower in, each Subsidiary of the Borrower and identifies each Subsidiary that
is a Subsidiary Loan Party, in each case as of the Fourth Restatement Effective
Date.
          SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Borrower and its Subsidiaries as of
the Fourth Restatement Effective Date. As of the Fourth Restatement Effective
Date, all premiums in respect of such insurance have been paid.
          SECTION 3.14. Labor Matters. As of the Fourth Restatement Effective
Date, except as described on Schedule 3.14, there are no strikes, lockouts or
slowdowns against Holdings, the Borrower or any Subsidiary pending or, to the
knowledge of Holdings or the Borrower, threatened. The hours worked by and
payments made to employees of Holdings, the Borrower and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except where
such violations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Holdings, the Borrower or any Subsidiary, or for which any material claim may be
made against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary. The consummation of the Effective Date Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Holdings, the Borrower
or any Subsidiary is bound.
          SECTION 3.15. Solvency. Immediately after the consummation of the
Restatement Transactions to occur on the Fourth Restatement Effective Date and
immediately following the making of each Loan made on the Fourth Restatement
Effective Date and after giving effect to the application of the proceeds of
such Loans (and taking into consideration the rights and obligations of the Loan
Parties under the Indemnity, Subrogation and Contribution Agreement), (a) the
fair value of the assets of each Loan Party, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital

51



--------------------------------------------------------------------------------



 




with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted following the Fourth Restatement
Effective Date.
     SECTION 3.16. Security Documents. (a) The Pledge Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Pledge Agreement) and, when the Collateral is delivered to the
Collateral Agent, the Pledge Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of
each pledgor thereunder in such Collateral to the extent such Lien can be
perfected by possession, in each case prior and superior in right to any other
Person.
     (b) The Security Agreement is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the Security
Agreement) and, by virtue of the financing statements filed with the Secretary
of State of the jurisdiction of organization of each respective Loan Party
pursuant to the Existing Credit Agreement, the Security Agreement constitutes a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Collateral (other than the Intellectual
Property, as defined in the Security Agreement) to the extent such Lien can be
perfected by the filing of such financing statements, which Collateral is
subject to no other Lien, except, to the extent applicable, Liens permitted
under Section 6.02.
     (c) By virtue of the filing of the Security Agreement in the United States
Patent and Trademark Office and the United States Copyright Office, the Security
Agreement constitutes a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the Intellectual Property (as
defined in the Security Agreement) in which a security interest may be perfected
by filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, in each case prior and superior
in right to any other Person other than Liens expressly permitted by
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the date hereof).
          SECTION 3.17. Federal Reserve Regulations. (a) Neither Holdings, the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
     (b) No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation U or
X.
          SECTION 3.18. TRW Agreement. The provisions of the TRW Agreement
pursuant to which TRW is obligated to perform any “Environmental Remediation”
and/or indemnify, defend and hold harmless the Borrower, with respect to
“Excluded Environmental Obligations”, TRW’s share of “Shared Environmental
Obligations”, or otherwise with respect to “Environmental Activities”, are in
full force and effect in accordance with the terms of the TRW

52



--------------------------------------------------------------------------------



 




Agreement and no party has waived any material rights thereunder. Terms
contained in quotation marks in this Section 3.18 shall have the respective
meanings ascribed to such terms in the TRW Agreement.
          SECTION 3.19. Purchase Documents. The Borrower has delivered to the
Agent and the Lenders true and complete copies of each of the Purchase
Documents, which constitute all of the material agreements and understandings
relating to the transactions contemplated thereby.
ARTICLE IV
Conditions
          SECTION 4.01. Opening Covenants. Prior to or concurrently with the
execution and delivery of this Agreement and its effectiveness, the Borrower and
Holdings shall furnish to Administrative Agent originals or copies for delivery
to each Lender of the following:
          (a) Loan Party Certificates. A certificate executed by an authorized
officer of each Loan Party and a secretary or assistant secretary of such Loan
Party certifying (i) the resolutions of the Board of Directors of such Loan
Party authorizing the execution, performance and delivery of each Loan Document
to which such Loan Party is a party, (ii) the names and signatures of the
officers of such Loan Party executing or attesting to such Loan Documents, and
(iii) the absence of any Default;
          (b) Good Standing Certificates. Certificates of good standing for each
Loan Party, certified by the office of the Secretary of State or other similar
official of the state of incorporation or formation of such Loan Party, and
certificates of qualification to transact business as a foreign corporation or
other entity in every other State where such Loan Party’s failure so to qualify
could have a Material Adverse Effect; and
          (c) Formation Documents. (i) A copy of the certificate or articles of
incorporation of each Loan Party, including any amendments or restatements
thereof, certified as of a recent date by the Secretary of State or other
governmental official of the jurisdiction of its formation, and (ii) a copy of
the by-laws or equivalent governing documents of such Loan Party, certified as
true, correct and in full force and effect by the Secretary or an Assistant
Secretary of such Loan Party.
          SECTION 4.02 Prior to Initial Credit Event. Prior to or concurrently
with the effectiveness of this Agreement to amend and restate the Existing
Credit Agreement in its entirety and the occurrence of the initial Borrowing or
Letter of Credit issuance hereunder (provided that if such effectiveness fails
to occur on or before December 15, 2005 this Agreement shall terminate), the
Borrower shall furnish to Administrative Agent originals or copies for delivery
to each Lender and the Letter of Credit Issuer of the following:
          (a) Notes. The Borrower shall have executed and delivered to the
Administrative Agent such promissory notes, if any, as may have been requested
by any Lender pursuant to Section 2.08(e) in the principal amount of, as
applicable, such Lender’s Revolving Commitment and such Lender’s Existing Term
Loan and Fourth Restatement Term Loan.

53



--------------------------------------------------------------------------------



 




          (b) June 2004 Notes Consent. The Borrower shall have delivered to the
Administrative Agent evidence that the Borrower has sought to obtain consents
from holders of the June 2004 Notes regarding (i) the Change of Control (as
defined in the June 2004 Notes Documents) effected by the Purchase Documents,
and (ii) distributions by the Borrower or Holdings or both in an amount
reasonably necessary to consummate the Effective Date Transactions and no other
amendment thereto (other than amendments that are approved in writing by the
Administrative Agent in its reasonable discretion), and that holders of
June 2004 Notes having an aggregate principal balance of at least $230,000,000
have consented to such Change of Control (or, if evidence of such consents of
holders of June 2004 Notes having an aggregate principal balance of less than
$230,000,000 is so delivered, at the Borrower’s option, the Borrower shall have
delivered to the Administrative Agent a written commitment for Put Refinancing
Indebtedness or additional equity in an amount at least equal to the difference
between $230,000,000 and aggregate principal balance of June 2004 Notes as to
which the Borrower has obtained such consents, and such commitment shall be in
full force and effect and subject only to conditions precedent deemed by the
Administrative Agent to be attainable by the Borrower).
          (c) Purchase Documents Closing. Holdings shall have delivered to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that the transactions contemplated by the Purchase Documents have been
consummated in all material respects in accordance with the respective terms and
conditions thereof.
          (d) Subordinated Indebtedness. The Borrower and the manager or
managers under the Permitted Management Agreement shall have delivered to the
Administrative Agent a subordination agreement with respect to Permitted
Management Fees in the form of Exhibit C hereto.
          (e) Disbursement Instructions. The Borrower shall have delivered to
the Administrative Agent a Borrowing Request and instructions from the Borrower
directing the Administrative Agent to disburse the proceeds of the Effective
Date Term Advance.
          (f) Guarantees. Holdings shall have executed and delivered to the
Administrative Agent a confirmation of the Parent Guarantee Agreement, and each
of the Subsidiary Loan Parties shall have executed and delivered to the
Administrative Agent a confirmation of its Subsidiary Guarantee Agreement, all
in form and substance satisfactory to the Administrative Agent.
          (g) Security Agreements. Each of the Subsidiary Loan Parties shall
have executed and delivered to the Administrative Agent a confirmation of the
Security Agreement, in form and substance satisfactory to the Administrative
Agent.
          (h) Pledge Agreement. Holdings shall have executed and delivered to
the Administrative Agent a confirmation of the Pledge Agreement, in form and
substance satisfactory to the Administrative Agent.
          (i) Indemnity, Subrogation and Contribution Agreement. The Loan
Parties shall have executed and delivered to the Administrative Agent a
confirmation of the Indemnity,

54



--------------------------------------------------------------------------------



 




Subrogation and Contribution Agreement, in form and substance satisfactory to
the Administrative Agent
          (j) Closing Fees. The Borrower shall have paid or caused to be paid
all fees required to be paid by it on or prior to such date pursuant to 2.11
hereof, the structuring and arrangement fee to each of the Joint Lead Arrangers
as heretofore agreed to in letters between them and the Borrower, and all
reasonable fees and expenses of the Administrative Agents and of special counsel
to the Administrative Agents in connection with the preparation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby.
          (k) Mortgages. The appropriate Loan Parties shall have executed and
delivered to the Collateral Agent amendments to Mortgages encumbering the
California Property and the Ohio Property; at the expense of the Borrower, such
Mortgage amendments shall have been filed for record in the appropriate public
records; and, at the expense of the Borrower, there shall have been issued to
the Collateral Agent endorsements to the loan policies of title insurance in
respect of the Mortgages in form and substance satisfactory to the Collateral
Agent.
          (l) Legal Opinion. The Borrower shall have caused the delivery to the
Administrative Agent a favorable opinion of Jones Day, counsel for the Loan
Parties, all in form and substance reasonably acceptable to the Administrative
Agent.
          (m) Lien Searches; Filings. The Borrower shall have delivered, or
cause to be delivered, to the Administrative Agent results of searches, in form
and scope and as of such dates, as are satisfactory to the Administrative Agent,
of Uniform Commercial Code and all other liens which may have been filed against
each Loan Party and its property; and such additional filings to perfect the
Liens of the Security Documents, if any, shall have been made at the expense of
the Borrower as the Collateral Agent may request.
          (n) Evidence of Insurance. The Administrative Agent shall have
received certificates of insurance and other evidence, satisfactory to it, of
compliance with the insurance requirements of this Agreement and the Security
Documents.
          (o) Absence of Litigation. The Administrative Agent shall have
received evidence satisfactory to it that there shall is not any action, suits
or proceedings pending or threatened with respect to any Loan Party (i) that
have, or could reasonably be expected to have, a Material Adverse Effect, or
(ii) that question the validity or enforceability of any of the Loan Documents,
or of any action to be taken by the Borrower or any of the other Loan Parties
pursuant to any of the Loan Documents.
          (p) Bringdown Certificate. On the Fourth Restatement Effective Date,
and after giving effect to the Effective Date Transactions, (i) all of the
representations and warranties of the Borrower and Holdings set forth in
Article III of this Agreement shall be true and correct in all material
respects, (ii) no Default shall have occurred and be continuing, and (iii) the
Chief Financial Officers (or other executive officers) of the Borrower and
Holdings shall have executed and delivered a certificate on such date to that
effect.

55



--------------------------------------------------------------------------------



 



          (q) Other Matters. The Borrower shall have executed and delivered to
the Administrative Agent such other documents, certificates and other matters,
and shall have taken such other actions, as the Administrative Agent may
reasonably request of the Borrower and any of the Subsidiary Guarantors.
          SECTION 4.03. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Revolving Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed and each other
Obligation shall have been performed and satisfied in full, each of Holdings and
the Borrower covenants and agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
     (a) within 120 days after the end of each fiscal year of the Borrower, at
the option of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of either the
Borrower or of Holdings as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of,
as the case may be, the Borrower or Holdings, and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently (except as noted
therein) applied, provided that, if the Borrower chooses to furnish such
financial information with

56



--------------------------------------------------------------------------------



 



respect to Holdings, such financial information shall include the consolidating
financial information with respect to the Borrower;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, at the option of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of either the Borrower or of Holdings as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of the Borrower’s Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently (except as noted
therein) applied, subject to normal year-end audit adjustments and the absence
of footnotes, provided that, if the Borrower chooses to furnish such financial
information with respect to Holdings, such financial information shall include
the consolidating financial information with respect to the Borrower;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.12 and 6.13 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the Borrower’s audited financial statements referred to in Section 3.04 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (e) within 60 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year) and,
promptly when available, any significant revisions of such budget;
     (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings, the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by Holdings to its shareholders generally, as the case may be; and

57



--------------------------------------------------------------------------------



 



     (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
          Delivery to the Administrative Agent and each Lender (directly or
through the Administrative Agent) of a copy of the Borrower’s Form 10-K or 10-Q,
as the case may be, filed with the Securities and Exchange Commission will
satisfy the requirements set forth in clause (a) and (b) above, as the case may
be, provided that the contents thereof satisfy such requirements.
          SECTION 5.02. Notices of Material Events. Holdings and the Borrower
will furnish to the Administrative Agent and each Lender (directly or through
the Administrative Agent) prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Holdings,
the Borrower or any Affiliate thereof that could reasonably be expected to
result in either (i) liability in excess of $3,000,000 or (ii) a Material
Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and its Subsidiaries in an aggregate amount
exceeding $2,000,000; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Information Regarding Collateral. (a) The Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s name, (ii) in the jurisdiction of incorporation or organization
of any Loan Party, (iii) in the location of the chief executive office of any
Loan Party, (iii) in any Loan Party’s identity or type of organization or
corporate structure or (iv) in any Loan Party’s Organizational Identification
Number. Each Loan Party agrees to promptly provide the Administrative Agent with
certified organizational documents reflecting any of the changes described in
the first sentence of this paragraph. The Borrower agrees not to effect or
permit any change referred to in the first sentence of this paragraph unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

58



--------------------------------------------------------------------------------



 




          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower and the chief legal officer
of the Borrower setting forth the information required pursuant to Section 2 of
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the Fourth
Restatement Effective Date or the date of the most recent certificate delivered
pursuant to this Section. Each certificate delivered pursuant to this
Section 5.03(b) shall identify in the format of Schedule II, III, IV or V, as
applicable, of the Security Agreement all Intellectual Property (as defined in
the Security Agreement) of any Loan Party in existence on the date thereof and
not then listed on such Schedules as previously so identified to the Collateral
Agent.
          SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and tradenames material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
          SECTION 5.05. Payment of Obligations. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, pay its obligations
(other than Indebtedness, the failure in payment of which is governed by
Article VII), including material Tax liabilities, before the same shall become
delinquent or in default, except where (i) (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Holdings, the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect or (ii) as to
obligations other than material Tax liabilities, the failure of payment of which
cannot reasonably expected to result in a Material Adverse Effect.
          SECTION 5.06. Maintenance of Properties. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
          SECTION 5.07. Insurance. (a) Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies:
     (i) fire and extended coverage insurance, on a replacement cost basis, with
respect to all personal property and improvements to real property, in such
amounts as are customarily maintained by companies in the same or similar
business operating in the same or similar locations;
     (ii) commercial general liability insurance against claims for bodily
injury, death or property damage occurring upon, about or in connection with the
use of any properties owned, occupied or controlled by it, providing coverage on
an occurrence basis with a

59



--------------------------------------------------------------------------------



 



combined single limit of not less than $1,000,000 (plus $35,000,000 of
additional coverage under umbrella and similar policies) and including the broad
form CGL endorsement;
     (iii) business interruption insurance, insuring against loss of gross
earnings for a period of not less than 12 months arising from any risks or
occurrences required to be covered by insurance pursuant to clause (i) above;
and
     (iv) such other insurance of the type and in the amount described in
Schedule 3.13 or as may be required by law.
Deductibles or self-insured retention shall not exceed $500,000 for fire and
extended coverage policies, $0 for commercial general liability policies or
$500,000 for business interruption policies.
          (b) Fire and extended coverage policies (and any policies required to
be maintained pursuant to paragraph (c) below) maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in each case in
favor of the Administrative Agent and providing for losses thereunder to be
payable to the Administrative Agent or its designee, (ii) a provision to the
effect that neither the Borrower, the Administrative Agent nor any other party
shall be a coinsurer and (iii) such other provisions as the Administrative Agent
may reasonably require from time to time to protect the interests of the
Lenders. Commercial general liability policies shall be endorsed to name the
Administrative Agent as an additional insured. Business interruption policies
shall name the Administrative Agent as loss payee. Each such policy referred to
in this paragraph also shall provide that it shall not be canceled, modified or
not renewed (i) by reason of nonpayment of premium except upon not less than
10 days’ prior written notice thereof by the insurer to the Administrative Agent
(giving the Administrative Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than 30 days’ prior
written notice thereof by the insurer to the Administrative Agent. The Borrower
shall deliver to the Administrative Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent) together with evidence satisfactory to
the Administrative Agent of payment of the premium therefor.
          (c) If at any time the area in which any Mortgaged Property is located
is designated (i) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time, or (ii) a
“Zone 1” area, the Borrower shall obtain earthquake insurance in such total
amount as the Administrative Agent or the Required Lenders may from time to time
require.
          SECTION 5.08. Casualty and Condemnation. (a) The Borrower will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured

60



--------------------------------------------------------------------------------



 




damage to any portion of any material Collateral or the commencement of any
action or proceeding for the taking of any material Collateral or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding.
          (b) If any event described in paragraph (a) of this Section results in
Net Proceeds (whether in the form of insurance proceeds, condemnation award or
otherwise), the Administrative Agent is authorized to collect such Net Proceeds
and, if received by Holdings, the Borrower or any Subsidiary, such Net Proceeds
shall be paid over to the Administrative Agent; provided that (i) if the
aggregate Net Proceeds in respect of such event (other than proceeds of business
income insurance) are less than $3,000,000, such Net Proceeds shall be paid over
to the Borrower unless a Default has occurred and is continuing, and (ii) all
proceeds of business income insurance shall be paid over to the Borrower unless
a Default has occurred and is continuing. All such Net Proceeds retained by or
paid over to the Administrative Agent shall be held by the Administrative Agent
and released from time to time to pay the costs of repairing, restoring or
replacing the affected property in accordance with the terms of the applicable
Security Document, subject to the provisions of the applicable Security Document
regarding application of such Net Proceeds during a Default.
          (c) If any Net Proceeds retained by or paid over to the Administrative
Agent as provided above continue to be held by the Administrative Agent on the
date that is two years after the occurrence of the event resulting in such Net
Proceeds, then such Net Proceeds shall be applied to prepay Consolidated Term
Borrowings as provided in Section 2.10(c).
          SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of
Holdings and the Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each of Holdings and the Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Collateral and properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
          SECTION 5.10. Compliance with Laws and Agreements. Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and with all indentures, agreements and other instruments binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of
the Revolving Loans have been and will be used, and the proceeds of the
Effective Date Term Advance will be used, solely (a) for working capital
purposes and (b) for other general corporate purposes permitted by this
Agreement, including, without limitation, Permitted Acquisitions. No part of the
proceeds of any Loan has been or will be used, whether directly or indirectly,
for any

61



--------------------------------------------------------------------------------



 




purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. Letters of Credit will be issued only for general
corporate purposes.
          SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is
formed or acquired after the Fourth Restatement Effective Date, the Borrower
will notify the Administrative Agent and the Lenders thereof and (a) if such
Subsidiary is a Subsidiary Loan Party, the Borrower will cause such Subsidiary
to become a party to the Subsidiary Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement and each applicable Security Document in
the manner provided therein within three Business Days after such Subsidiary is
formed or acquired and promptly take such actions to create and perfect Liens on
such Subsidiary’s assets to secure the Obligations as the Administrative Agent
or the Required Lenders shall reasonably request and (b) if any shares of
capital stock or Indebtedness of such Subsidiary are owned by or on behalf of
any Loan Party, the Borrower will cause such shares and promissory notes
evidencing such Indebtedness to be pledged pursuant to the Pledge Agreement
within three Business Days after such Subsidiary is formed or acquired (except
that, if such Subsidiary is a Foreign Subsidiary, shares of common stock of such
Subsidiary to be pledged pursuant to the Pledge Agreement may be limited to 65%
of the outstanding shares of common stock of such Subsidiary).
          SECTION 5.13. Further Assurances. (a) Each of Holdings and the
Borrower will, and will cause each Subsidiary Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or that the Administrative Agent
or the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
Holdings and the Borrower also agree to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
          The Collateral Agent shall release such lien as it may hold in the
stock or assets of the Tracker Sub upon request of the Borrower or Holdings.
          (b) If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Borrower or
any Subsidiary Loan Party after the Fourth Restatement Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien of the Security Agreement upon acquisition thereof), the
Borrower will notify the Administrative Agent and the Lenders thereof, and, if
requested by the Administrative Agent or the Required Lenders, the Borrower will
cause such assets to be subjected to a Lien securing the Obligations and will
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

62



--------------------------------------------------------------------------------



 




ARTICLE VI
Negative Covenants
          Until the Revolving Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed and each other Obligation shall have
been performed and satisfied in full, each of Holdings and the Borrower
covenants and agrees with the Lenders that:
          SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The
Borrower will not, and will not permit any Subsidiary to, create, incur, assume
or permit to exist any Indebtedness, except:
     (i) Indebtedness created under the Loan Documents;
     (ii) in the case of the Borrower, Indebtedness under the June 2004 Notes;
     (iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04;
     (iv) Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (A) the Indebtedness so guaranteed is permitted by this Section,
(B) Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(C) the June 2004 Notes shall not be Guaranteed by any Subsidiary that is not a
guarantor under the Subsidiary Guarantee Agreement;
     (v) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (v) shall not exceed $3,000,000 at any time outstanding;
     (vi) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (A) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (vi) shall not exceed an amount equal to
10% of Adjusted EBITDA for the

63



--------------------------------------------------------------------------------



 



preceding four consecutive quarterly periods most recently ended, measured at
the time such Person becomes a Subsidiary;
     (vii) Indebtedness of a Foreign Subsidiary, so long as the aggregate unpaid
principal balance of all Indebtedness of all of the Foreign Subsidiaries does
not at any time exceed $10,000,000; and
     (viii) Subordinated Indebtedness of the Borrower and the Subsidiary Loan
Parties;
     (ix) Indebtedness secured by Liens that are permitted under Section 6.02;
     (x) Indebtedness in respect of overdraft services in the ordinary course of
business that is not more than ten (10) days past due;
     (xi) Indebtedness in respect of earn-out agreements, non-compete
agreements, deferred compensation agreements and similar agreements, so long as
the aggregate unpaid balance of all such Indebtedness does not at any time
exceed an amount equal to 5% of Adjusted EBITDA for the preceding four
consecutive quarterly periods most recently ended, measured at the time any such
agreement is entered into;
     (xii) Indebtedness in respect of reasonable and customary purchase price
adjustment provisions in connection with Permitted Acquisitions and dispositions
permitted under this Agreement
     (xiii) Indebtedness incurred to finance some or all of the premiums of
insurance obtained by the Loan Parties in the ordinary course of business; and
     (xiv) other unsecured Indebtedness in an aggregate principal amount at any
time outstanding not exceeding an amount equal to (A) $10,000,000, minus (B) the
aggregate principal amount of Indebtedness and other obligations outstanding at
such time pursuant to clause (q) of the definition of Permitted Encumbrances.
          (b) Holdings will not create, incur, assume or permit to exist any
Indebtedness that is secured by a Lien except Indebtedness created under the
Loan Documents.
          (c) Neither Holdings nor the Borrower will, nor will they permit any
Subsidiary to, issue any Current Redeemable Equity.
          SECTION 6.02. Liens. (a) The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable, other than sales of
delinquent accounts receivable for collection purposes in the ordinary course of
business) or rights in respect of any thereof, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Encumbrances;

64



--------------------------------------------------------------------------------



 



     (iii) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (iv) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (A) such security interests secure
Indebtedness permitted by clause (v) of Section 6.01(a), (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(D) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and
     (v) Liens in the form of options on the Common Stock held by the Borrower
and Holdings issued to directors and employees of Holdings, the Borrower and the
Subsidiaries.
          (b) Holdings will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect thereof, except Liens created under the Loan Documents and Permitted
Encumbrances.
          SECTION 6.03. Fundamental Changes. (a) Except for the Effective Date
Transactions and the effects of Permitted Acquisitions, neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Subsidiary may merge
into any Subsidiary Loan Party in a transaction in which the surviving entity is
a Subsidiary Loan Party, (iii) any Subsidiary that is not a Loan Party may merge
into any Subsidiary that is not a Loan Party and (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the

65



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
               SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Neither Holdings nor the Borrower will, nor will they permit any
of the Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
or make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any equity investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
     (a) the Borrower (and, in the case of clause (i) below, Holdings) will be
permitted to (i) repurchase stock (and options to acquire stock) from current or
former directors and employees of Holdings, the Borrower and the Subsidiaries
(and their respective estates, descendants, legatees, spouses, former spouses
and trusts for the benefit of any of such Persons) in an aggregate amount not to
exceed (x) $4,000,000 in the fiscal year ending October 27, 2006 and (y)
$2,000,000 in any fiscal year thereafter (but net of cancelled Indebtedness of
the Borrower or Holdings, the proceeds of life insurance received by the
Borrower or Holdings, the proceeds of contributions to the capital of the
Borrower or Holdings made not more than five (5) Business Days prior to such
repurchase, and amounts in respect of rolled-over purchases in respect of such
director or employee); provided, however, that any amount that is permitted and
not used in any particular fiscal year to repurchase stock shall be carried over
to the subsequent fiscal year and shall be available to be used to repurchase
stock in such fiscal year; and provided further, however, that the aggregate
amount used to repurchase stock pursuant to this clause (a)(i) shall not exceed
$5,000,000 in any consecutive 365 day period, and (ii) make Permitted
Acquisitions; provided that both of the Restricted Transaction Conditions shall
have been satisfied immediately prior and after giving effect thereto;
     (b) Permitted Investments;
     (c) credit arrangements in favor of Account Debtors in the ordinary course
of business and consistent with practice prior to the Fourth Restatement
Effective Date;
     (d) investments by the Borrower in the capital stock of the Subsidiaries;
provided that (i) any such shares of capital stock shall be pledged pursuant to
the Pledge Agreement (subject to the limitations applicable to common stock of a
Foreign Subsidiary referred to in Section 5.12) and (ii) the aggregate amount of
investments in, and loans and advances to, and Guarantees of Indebtedness of,
Subsidiaries that are not Loan Parties shall not exceed $5,000,000 in the
aggregate at any time outstanding;
     (e) loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Pledge Agreement and (ii) the amount of all such
loans and advances by

66



--------------------------------------------------------------------------------



 



Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (d)(ii) above;
     (f) Guarantees constituting Indebtedness permitted by Section 6.01;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties Guaranteed by any Loan Party shall be subject to the
limitation set forth in clause (d)(ii) above;
     (g) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (h) Indebtedness of current or former employees and directors in respect of
equity interests in Loan Parties purchased by such Persons and other loans to
directors and employees of the Borrower and the Subsidiaries in their capacity
as such, in an aggregate principal amount not to exceed $3,500,000 at any time
outstanding;
     (i) Hedging Agreements permitted under Section 6.07;
     (j) loans by the Borrower to Holdings to the extent Holdings is permitted
to incur such Indebtedness pursuant to Section 6.01(b);
     (k) guarantees by Holdings of Indebtedness incurred by another Person with
respect to the development of certain tracking technology transferred to
Holdings by the Borrower on or before the Fourth Restatement Effective Date, so
long as the aggregate principal amount of all such Indebtedness does not at any
time exceed an amount equal to $4,000,000, minus the amount of all expenditures
made by Holdings permitted by Section 6.08(a)(iv)(D), below;
     (l) investment by Holdings in the capital stock of its Subsidiaries, and
the purchase of operating assets by such Subsidiaries that are not Loan Parties,
so long as all such stock (other than stock of the Tracker Sub) is subject to
the Lien of the Pledge Agreement;
     (m) subject to the requirements of Section 6.05, investments received from
asset sales; and
     (n) other investments, so long as the aggregate acquisition cost of all
such investments of all Loan Parties does not exceed $10,000,000 at any time.
               SECTION 6.05. Asset Sales. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, lease (as lessor) or
otherwise dispose of any asset, including any capital stock, nor will the
Borrower permit any of its Subsidiaries to issue any additional shares of its
capital stock or other ownership interest in such Subsidiary, except:
     (a) sales of inventory, used or surplus equipment and Permitted Investments
in the ordinary course of business;

67



--------------------------------------------------------------------------------



 



     (b) sales, transfers, and dispositions to the Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;
     (c) sales, transfers and dispositions of assets that are not permitted by
any other clause of this Section; provided that the aggregate fair market value
of all assets sold, transferred or otherwise disposed of in reliance upon this
clause (c) shall not exceed $10,000,000 in the aggregate during the term of this
Agreement;
     (d) sales of the Ohio Property and leases of portions of the Ohio Property
consistent with practice prior to the Fourth Restatement Effective Date;
     (e) pursuant to stock options issued to directors and employees of
Holdings, the Borrower and the Subsidiaries, sales of Common Stock purchased and
held by the Borrower;
     (f) the transfer of the capital stock of the Tracker Sub at any time
following the Fourth Restatement Effective Date; and
     (g) sales, transfers and dispositions of assets related to the cryogenics
business; and
     (h) sales, transfers and dispositions of non-core assets acquired in
connection with a Permitted Acquisitions;
provided that all sales, transfers and other dispositions permitted by clauses
(c) and (d) above (but not including leases of portions of the Ohio property),
shall be made for fair value and for cash consideration comprising at least 75%
of the full consideration received therefrom.
               SECTION 6.06. Sale and Lease-Back Transactions. The Borrower will
not, and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except for the Ohio Property.
               SECTION 6.07. Hedging Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any Hedging Agreement, other
than (i) Hedging Agreements (a) that are entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities, and
(b) if the Hedging Agreements described in clause (a) hereof are interest rate
protection agreements or other interest hedging arrangements, that hedge a
floating interest rate to a stipulated fixed interest rate and (ii) other
Hedging Agreements that are interest rate protection agreements or other
interest hedging arrangements, so long as the aggregate notional amount of all
such other interest rate Hedging Agreements to which the Borrower or any
Subsidiary is a party that do not comply with the requirements of clause
(i) hereof do not at any time exceed $100,000,000.

68



--------------------------------------------------------------------------------



 



               SECTION 6.08. Restricted Payments; Certain Payments of
Indebtedness. (a) Neither Holdings nor the Borrower will, nor will they permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:
     (i) Holdings may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its common stock or Current
Redeemable Equity;
     (ii) Subsidiaries of the Borrower may declare and pay dividends ratably
with respect to their capital stock;
     (iii) Holdings and the Borrower may make the Restricted Payments
(A) contemplated by and permitted under Section 6.04(a)(i), so long as, in each
instance, immediately prior to, and after giving effect to, such Restricted
Payment, no Default shall exist, and (B) Holdings may make Restricted Payments
consisting of Company Notes pursuant to the Stockholders’ Agreement;
     (iv) the Borrower may pay to Holdings, at such times and in such amounts as
shall be necessary, after giving effect to the application by Holdings of any
other cash resources available to it (including Permitted Investments), to
permit Holdings to
(A) pay taxes imposed upon it and liabilities incidental to its existence
(including, without limitation, the premiums of directors’ and officers’ errors
and omissions insurance and indemnities owing to officers and directors and
expenses in connection with public filings) when due,
(B) pay directors’ fees to its directors and actual operating expenses when due,
provided that dividends paid to Holdings for the purpose of paying directors’
fees and actual operating expenses shall not exceed $1,000,000 in any fiscal
year,
(C) pay Permitted Management Fees that do not exceed in any fiscal year
$1,000,000, plus indemnities and usual and customary out-of-pocket expenses
provided for under the Permitted Management Agreement,
(D) pay customary and reasonable fees and expenses in connection with the
Effective Date Transactions and other issuances of equity or Indebtedness in
each case permitted by this Agreement and with Permitted Acquisitions,
(E) make Restricted Payments to be made by Holdings that are permitted by clause
(iii) above,
(F) make investments in the Tracker Sub described in clause (k) of the
definition of Permitted Investments, and
(G) if at the time thereof and after giving effect thereto no Default has
occurred and is continuing, make payments on Holdings Included Indebtedness,

69



--------------------------------------------------------------------------------



 



provided that any dividends permitted to be paid to Holdings shall not be paid
more than five (5) Business Days prior to the date that Holdings will apply the
proceeds of such dividends to the purposes for which such dividends are
permitted,
(v) the transfer of the stock of the Tracker Sub described in Section 6.05(f);
(vi) Restricted Payments that are part of the Effective Date Transactions;
(vii) Restricted Payments made with the proceeds of contributions to the capital
of the applicable Loan Party not more than five (5) Business Days prior to such
Restricted Payments, so long as no Default then exists or would exist after
giving effect thereto; and
               (b) Neither Holdings nor the Borrower will, nor will they permit
any Subsidiary to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
     (i) payment of Indebtedness created under the Loan Documents;
     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness;
     (iii) refinancings of Indebtedness to the extent permitted by Section 6.01;
and
     (iv) prepayment or any other repurchase, redemption or repayment of the
June 2004 Notes to the extent permitted by Section 6.14, below; and
     (v) purchase (prior to maturity) or prepayment of Indebtedness (other than
Subordinated Indebtedness and Indebtedness under the June 2004 Notes) so long as
immediately prior thereto, and after giving effect thereto, no Default exists or
would exist, unless such purchase or prepayment is made with the proceeds of
contribution to the capital of, as the case may be, Holdings or the Borrower not
more than five (5) Business Days prior to such purchase or prepayment, in which
case such purchase or prepayment can be so made.
               SECTION 6.09. Transactions with Affiliates. Neither Holdings nor
the Borrower will, nor will they permit any Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that do not involve Holdings (except as expressly
permitted pursuant to Section 6.08) and are at prices and on terms and
conditions not, in any material respect, less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Holdings, the Borrower and the
Subsidiary Loan Parties not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.08, (d) director and employee loans permitted by
Section 6.04, (e) transactions

70



--------------------------------------------------------------------------------



 



between the Borrower, Holdings or a Subsidiary and an Affiliate that is an
employee of the Borrower or such Subsidiary that (i) are in the nature of
employment agreements or otherwise related to such employee’s employment or
compensation and (ii) are at prices and on terms and conditions not materially
less favorable to the Borrower, Holdings or such Subsidiary than are customarily
obtained by other similarly situated employees from their employers,
(f) transactions under the Stockholders’ Agreement permitted by this Agreement,
(g) performance of the Permitted Management Agreement, and (h) transactions
relating to the Tracker Sub permitted by this Agreement.
               SECTION 6.10. Restrictive Agreements. Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Fourth Restatement Effective Date identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to restrictions and conditions imposed by
the Holdco 2005 Notes, (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases and other agreements restricting the
assignment thereof.
               SECTION 6.11. Amendment of Material Documents. Except pursuant to
the Effective Date Transactions, neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to (a) amend, modify or waive any of its rights
under its certificate of incorporation, by-laws or other organizational
documents; provided that the organizational documents of the Loan Parties may be
amended so long as such amendment could not reasonably be expected to have a
Material Adverse Effect, (b) amend, supplement or modify any of the terms or
provisions contained in the TRW Agreement, the Permitted Management Agreement or
the Holdco 2005 Notes (or any other document governing or providing for the
terms and conditions of the Indebtedness evidenced thereby) unless such
amendment, supplementation or modification could not reasonably be expected to
have a Material Adverse Effect, or (c) amend, modify or supplement any terms or
provisions contained in the June 2004 Note Documents, other than (i) such
amendments and consents as shall be contained in the documents delivered by the
Borrower pursuant to Section 4.02(b), (ii) a supplement to add a guarantor
thereunder, so long as such Person is a guarantor under the Subsidiary Guarantee
Agreement, (iii) in connection with additional issuances of Notes pursuant to
the June 2004 Notes Documents in all material respects on the same terms as the
June 2004 Notes and the June 2004 Notes Documents provide on the Fourth
Restatement Effective Date, after giving effect to the amendments and consents
as shall

71



--------------------------------------------------------------------------------



 



be contained in the documents delivered by the Borrower pursuant to
Section 4.02(b), as from time to time modified pursuant to this Section 6.11,
(iv) in connection with permitted repayments or repurchases of the June 2004
Notes, and (v) any amendment or consent the effect of which does not impose any
new material obligation on, and is not in any material respect more restrictive
on, any Loan Party than the terms of the June 2004 Notes and the June 2004 Notes
Documents on the Fourth Restatement Effective Date, after giving effect to the
amendments and consents as shall be contained in the documents delivered by the
Borrower pursuant to Section 4.02(b). With respect to any amendment,
supplementation or modification pursuant to clauses (a), (b) or (c), above, the
Borrower shall have delivered to the Administrative Agent and its counsel a copy
of such proposed amendment, supplementation or modification at least five
(5) Business Days prior to the proposed effective date thereof.
               SECTION 6.12. Leverage Ratios. (a) The Borrower will not permit
the Leverage Ratio as of the last day of any fiscal quarter ending during any of
the periods (or, as applicable, ending on the date) set forth below to be in
excess of the ratio set forth opposite such period:

          Fiscal Quarter Ending   Maximum Ratio
October 28, 2005
    7.50 to 1    
All of fiscal year 2006
    6.75 to 1    
All of fiscal year 2007
    6.25 to 1    
All of fiscal year 2008 and thereafter
    5.50 to 1.  

               (b) The Borrower will not permit the Secured Leverage Ratio as of
the last day of any fiscal quarter ending on or after October 28, 2005 to be in
excess of 2.50 to 1.
               SECTION 6.13 Fixed Charge Coverage Ratio. The Borrower will not
permit the Fixed Charge Coverage Ratio for any period of four (4) consecutive
fiscal quarters of the Borrower ending on or after October 28, 2005 to be less
than 1.10 to 1.
               SECTION 6.14. Certain Actions under June 2004 Note Documents. The
Borrower will not (i) make any voluntary prepayment or optional prepayment of
any of the June 2004 Notes or make any other repurchase, redemption or repayment
of the June 2004 Notes prior to the stated maturity date thereof, as they
provide on the Fourth Restatement Effective Date, or (ii) purchase or otherwise
acquire any June 2004 Note, unless (x) in either case of clause (i) or clause
(ii) both of the Restricted Transaction Conditions shall have been satisfied
immediately prior and after giving effect thereto, or (y) made with
contributions to the capital of the Borrower not more than five (5) Business
Days prior thereto.
ARTICLE VII
Events of Default

72



--------------------------------------------------------------------------------



 



     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
     (d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings or the Borrower) or 5.11 or in Article VI;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
     (f) Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any notice, passage of time or both required or permitted by
any note or other agreement evidencing or governing such Material Indebtedness);
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to such giving of notice, passage of time or both as may be
required under the agreements evidencing or governing such Material
Indebtedness) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the

73



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
     (i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (j) Holdings or the Borrower shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material assets of Holdings, the Borrower or any Subsidiary to
enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $5,000,000 for all periods;
     (m) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Pledge Agreement; or
     (n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event,

74



--------------------------------------------------------------------------------



 



the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Revolving Commitments, and thereupon
the Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
               Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Administrative Agent (which term for purposes of this Article shall
be deemed to refer to the Administrative Agent and the Collateral Agent) as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
               The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Holdings, the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.
               The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Holdings, the Borrower or any of its Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity, and (d) the Administrative Agent shall
have no liability for its failure to deliver to a Lender any

75



--------------------------------------------------------------------------------



 



report, information or other writing that a Loan Party is obligated to deliver
to such Lender. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by Holdings, the Subsidiaries, the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
               The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
               The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
               Subject to the appointment and acceptance of a successor the
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent that
shall be a bank with an office in either or both of Cleveland, Ohio and New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the

76



--------------------------------------------------------------------------------



 



retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
               Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
ARTICLE IX
Miscellaneous
               SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (a) if to Holdings or the Borrower, to it at Argo-Tech Corporation, 23555
Euclid Avenue, Cleveland, Ohio 44117-1795, Attention of Frances St Clair
(Telecopy No. (216) 692-6331);
     (b) if to the Administrative Agent or the Collateral Agent, to National
City Agent Services, 629 Euclid Avenue, 2nd Floor, Locator 01-3028, Cleveland,
Ohio, Attention of Scott Lankford (Telecopy No.(216) 222-0103), with a copy to
National City Bank, 1900 East Ninth Street, Locator 01-2083, Cleveland, Ohio
44114, Attention of Christian S. Brown (Telecopy No. (216) 222-9396);
     (c) if to the Issuing Bank, to it at, as applicable,

  (i)   National City Bank, International Division #7532, P.O. Box 5101, 23000
Millcreek Boulevard, Cleveland, Ohio 44122, Attention of Patricia Bounds
(Telecopy No. (216) 488-7550), National City Bank, 1900 East Ninth Street,
Locator 01-2083, Cleveland, Ohio 44114, Attention of Christian S. Brown
(Telecopy No. (216) 222-9396), or     (ii)   JPMorgan Chase Bank, N.A., Standby
Letter of Credit Department, Global Trade Services, 10420 Highland Manor Dr.,
Tampa, Florida 33610, Attention: Gina Thomas (Telecopy No. (813) 432-5161), with
a

77



--------------------------------------------------------------------------------



 



copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017,
Attention of Stephen Simon (Telecopy No.(212) 270-5100);
     (d) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
               SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.
               (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent or the Collateral Agent, as applicable,
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Revolving Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent

78



--------------------------------------------------------------------------------



 



thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release Holdings or any Subsidiary Loan Party
from its Guarantee under the Parent Guarantee Agreement or the Subsidiary
Guarantee Agreement, as applicable (except as expressly provided in the Parent
Guarantee Agreement or the Subsidiary Guarantee Agreement, as applicable), or
limit its liability in respect of such Guarantee, without the written consent of
each Lender, (vii) except in strict accordance with the express provisions
thereof, release all or any substantial part of the Collateral from the Liens of
the Security Documents, without the written consent of each Lender, or
(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Revolving Commitments of each affected Class (in addition to
any consents required under the foregoing provisions of this Section); provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Collateral Agent or the
Issuing Bank without the prior written consent of the Administrative Agent, the
Collateral Agent or the Issuing Bank, as the case may be, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders (but not the
Consolidated Term Loan Lenders), the Consolidated Term Loan Lenders (but not the
Revolving Lenders) may be effected by an agreement or agreements in writing
entered into by Holdings, the Borrower and requisite percentage in interest of
the affected Class of Lenders.
               (c) The Borrower shall be permitted to replace any Lender that
fails to consent to any amendment, waiver or consent to any Loan Document
requested by the Borrower, and supported by the Required Lenders, with a
replacement financial institution; provided that (i) no later than sixty
(60) days after the date on which the consent of the Required Lenders was
obtained with respect to such amendment, waiver or consent, the Borrower shall
notify the Lender of the Borrower’s intention to replace such Lender, (ii) such
replacement does not conflict with any applicable requirement of law, (iii) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 2.15 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution, if not already a Lender, shall be approved the
Administrative Agent and, if such replaced Lender is a Revolving Lender,
approved by the Letter of Credit Issuer (which approvals shall not be withheld
or delayed unreasonably), (vi) the replaced Lender and the replacement financial
institution shall be obligated to effect such replacement in accordance with the
provisions of Section 9.04 (provided that the Administrative Agent agrees to
waive the processing and recordation fee referred to therein in respect of a
replacement pursuant to this Section 9.02(c)), (vii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.14 or 2.16, as the case may be,
(viii) any such replacement shall not be deemed to be a waiver of any rights
that (A) the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender or (B) the replaced Lender shall have against the
Borrower, the Administrative Agent or any other Lender, (ix) the provisions of
Section 9.05 (and the Sections referenced therein) shall continue to benefit the
replaced Lender, and (x) the replacement financial institution has agreed to the
respective amendment, waiver or consent in connection with such replacement.

79



--------------------------------------------------------------------------------



 



               Nothing in this Section 9.02(c) shall be construed to create or
imply a basis to restrict, delay or otherwise impair the exercise of any right
or remedy of any of the Administrative Agent, the Collateral Agent, any Lender
or any Issuing Bank at any time upon and during the continuance of any Default.
               SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Collateral Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
               (b) The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Effective
Date Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee.
               (c) To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Collateral Agent or
the Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the

80



--------------------------------------------------------------------------------



 



Collateral Agent or the Issuing Bank, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent or the Issuing Bank in its capacity
as such. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Revolving Exposures, outstanding
Consolidated Term Loans and unused Revolving Commitments at the time.
               (d) To the extent permitted by applicable law, neither Holdings
nor the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Effective Date Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
               (e) All amounts due under this Section shall be payable promptly
after written demand therefor.
               SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
               (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
     (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under paragraph (a), (b),
(h) or (i) of Article VII has occurred and is continuing, any other assignee;
and
     (B) the Administrative Agent and the Issuing Bank; provided that no consent
of the Administrative Agent or the Issuing Bank shall be required for an
assignment of any

81



--------------------------------------------------------------------------------



 



Revolving Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$3,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Revolving Commitment or one Class of Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
     (E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Acceptance between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 9.02(b) that affects such CLO.
               For purposes of this Section 9.04(b), the terms “Approved Fund”
and “CLO” have the following meanings:
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extension of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

82



--------------------------------------------------------------------------------



 



               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Holdings, the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
               (v) Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
               (e) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Holdings, the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant,

83



--------------------------------------------------------------------------------



 



agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
               (f) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.
               (g) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
               SECTION 9.05. Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.
               SECTION 9.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Document and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to compliance with

84



--------------------------------------------------------------------------------



 



the provisions of Sections 4.01 and 4.02, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
               SECTION 9.07. Severability. Any provision of this Agreement held
to be invalid, illegal, ineffective or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality, ineffectiveness or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity, illegality, ineffectiveness or unenforceability of a particular
provision in a particular jurisdiction shall not make such provision invalid,
illegal, ineffective or unenforceable in any other jurisdiction.
               SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the Obligations held by such Lender then due,
irrespective of whether or not such Lender shall have made any demand under this
Agreement. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender may
have.
               SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of Ohio.
               (b) Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Court of Common Pleas of the State of Ohio sitting in
Cuyahoga County, Ohio and of the United States District Court of the Northern
District of Ohio, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Ohio State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against Holdings, the Borrower or its
properties in the courts of any jurisdiction.
               (c) Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now

85



--------------------------------------------------------------------------------



 



or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
               (d) Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
               SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
               SECTION 9.11. Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.
               SECTION 9.12. Confidentiality. Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than Holdings or the Borrower. For the
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Holdings or the Borrower or its business,
other than any

86



--------------------------------------------------------------------------------



 



such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by Holdings or the
Borrower; provided that, in the case of information received from Holdings or
the Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
               SECTION 9.13. Joint Lead Arrangers, et al. None of the Joint Lead
Arrangers, Joint Bookrunners, Syndication Agent or Documentation Agent shall
have any duties or obligations, in such capacities, under this Agreement.
               SECTION 9.14. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
               SECTION 9.15. Existing Credit Agreement; Effectiveness of
Amendment and Restatement. Until this Agreement becomes effective in accordance
with the terms of this Agreement, the Existing Credit Agreement shall remain in
full force and effect and shall not be affected hereby. After the Fourth
Restatement Effective Date, all obligations of the Borrower under the Existing
Credit Agreement shall become obligations of the Borrower hereunder, guaranteed
by the Parent Guarantee Agreement and the Subsidiary Guarantee Agreements and
secured by the Security Documents, and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof.
[No additional provisions are on this page; the pages next following are the
signature pages.]

87



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  AT HOLDINGS CORPORATION    
 
               
 
  by       /s/ Michael S. Lipscomb                   
 
      Name:   Michael S. Lipscomb    
 
      Title:   Chairman, President and    
 
          Chief Executive Officer    

                  ARGO-TECH CORPORATION    
 
               
 
  by       /s/ Frances S. St.Clair                   
 
      Name:   Frances S. St.Clair    
 
      Title:   Executive Vice President and    
 
          Chief Financial Officer    

                  NATIONAL CITY BANK, as
Administrative Agent, as Issuing Bank and
as a Lender,    
 
               
 
  by       /s/ Christian S. Brown                   
 
      Name:   Christian S. Brown    
 
      Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as
Syndication Agent, Issuing Bank and as a
Lender    
 
               
 
  by       /s/ Matthew H. Massie                   
 
      Name:   Matthew H. Massie     
 
      Title:   Managing Director     

89



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Documentation
Agent and as a Lender    
 
               
 
  by       /s/ Kelly Stotler                   
 
      Name:   Kelly Stotler     
 
      Title:   Duly Authorized Signatory    

90



--------------------------------------------------------------------------------



 



                  FIRSTMERIT BANK, N.A., as Co-
Documentation Agent and as a Lender    
 
               
 
  by       /s/ Kim Gottfried                   
 
      Name:   Kim Gottfried    
 
      Title:   Senior Vice President    

91